 

Exhibit 10.1

 





Published CUSIP Number: ________________

 

CREDIT AGREEMENT

 

Dated as of October 3, 2012

 

among

 

[tlogo.jpg]

 



THE TILE SHOP, LLC

and

 

CERTAIN SUBSIDIARIES

as Borrowers,

 

TILE SHOP HOLDINGS, INC.,

 

as a Guarantor

 

BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender
and
L/C Issuer,

 

and

The Other Lenders Party Hereto

 

HUNTINGTON BANK,

as Syndication Agent

 

BANK OF AMERICA MERRILL LYNCH

as

Sole Lead Arranger and Sole Book Manager

  

 



 

 

 

TABLE OF CONTENTS

 



Section   Page     ARTICLE I.            DEFINITIONS AND ACCOUNTING TERMS 1    
  1.01 Defined Terms 1 1.02 Other Interpretive Provisions 29 1.03 Accounting
Terms 29 1.04 Rounding 30 1.05 Times of Day 30 1.06 Letter of Credit Amounts 30
      ARTICLE II.             the COMMITMENTS and Credit Extensions 31     2.01
Loans 31 2.02 Borrowings, Conversions and Continuations of Loans 31 2.03 Letters
of Credit 33 2.04 Swing Line Loans 42 2.05 Prepayments. (a)  Optional 45 2.06
Termination or Reduction of Revolving Credit Commitments 47 2.07 Repayment of
Loans 47 2.08 Interest 48 2.09 Fees 49 2.10 Computation of Interest and Fees;
Retroactive Adjustments of Applicable Rate 49 2.11 Evidence of Debt 50 2.12
Payments Generally; Administrative Agent’s Clawback 51 2.13 Sharing of Payments
by Lenders 52 2.14 Designated Borrowers 53 2.15 Incremental Term Loan Option;
Increase in Revolving Credit Commitments 55 2.16 Cash Collateral 56 2.17
Defaulting Lenders 57       ARTICLE III.              TAXES, YIELD PROTECTION
AND ILLEGALITY 60     3.01 Taxes 60 3.02 Illegality 65 3.03 Inability to
Determine Rates 65 3.04 Increased Costs; Reserves on Eurodollar Rate Loans 66
3.05 Compensation for Losses 67 3.06 Mitigation Obligations; Replacement of
Lenders 68 3.07 Survival 68       ARTICLE IV.             CONDITIONS PRECEDENT
TO Credit Extensions 68     4.01 Conditions of Initial Credit Extension 69 4.02
Conditions to all Credit Extensions 72       ARTICLE V.
            REPRESENTATIONS AND WARRANTIES 72



 

i

 

 



5.01 Existence, Qualification and Power 72 5.02 Authorization; No Contravention
73 5.03 Governmental Authorization; Other Consents 73 5.04 Binding Effect 73
5.05 Financial Statements; No Material Adverse Effect 73 5.06 Litigation 74 5.07
No Default 74 5.08 Ownership of Property; Liens 74 5.09 Environmental Compliance
74 5.10 Insurance 74 5.11 Taxes 74 5.12 ERISA Compliance 75 5.13 Subsidiaries;
Equity Interests 75 5.14 Margin Regulations; Investment Company Act 76 5.15
Disclosure 76 5.16 Compliance with Laws 76 5.17 Taxpayer Identification Number
76 5.18 OFAC 76 5.19 Solvency 77 5.20 Collateral Documents 77       ARTICLE VI.
            AFFIRMATIVE COVENANTS 77     6.01 Financial Statements 77 6.02
Certificates; Other Information 78 6.03 Notices 79 6.04 Payment of Obligations
80 6.05 Preservation of Existence, Etc 80 6.06 Maintenance of Properties 80 6.07
Maintenance of Insurance 80 6.08 Compliance with Laws 81 6.09 Books and Records
81 6.10 Inspection Rights 81 6.11 Use of Proceeds 81 6.12 Additional
Subsidiaries and Real Property 81 6.13 Compliance with Environmental Laws 83
6.14 Preparation of Environmental Reports 83 6.15 Further Assurances 84 6.16
Compliance with Terms of Leaseholds 84 6.17 Lien Searches 84 6.18 Material
Contracts 84 6.19 Post-Closing Obligations 84       ARTICLE VII.
            NEGATIVE COVENANTS 85     7.01 Liens 85 7.02 Investments 86 7.03
Indebtedness 86 7.04 Fundamental Changes 87



 

ii

 

 



7.05 Dispositions 87 7.06 Restricted Payments 88 7.07 Change in Nature of
Business 88 7.08 Transactions with Affiliates 88 7.09 Burdensome Agreements 88
7.10 Use of Proceeds 89 7.11 Financial Covenants 89 7.12 Capital Expenditures 89
7.13 Sanctions 90 7.14 Amendments of Organization Documents 90 7.15 Prepayments,
Etc. of Indebtedness 90 7.16 Holding Company 90       ARTICLE VIII.
            EVENTS OF DEFAULT AND REMEDIES 90     8.01 Events of Default 90 8.02
Remedies Upon Event of Default 92 8.03 Application of Funds 93       ARTICLE IX.
            ADMINISTRATIVE AGENT 94     9.01 Appointment and Authority 94 9.02
Rights as a Lender 95 9.03 Exculpatory Provisions 95 9.04 Reliance by
Administrative Agent 96 9.05 Delegation of Duties 96 9.06 Resignation of
Administrative Agent 97 9.07 Non-Reliance on Administrative Agent and Other
Lenders 98 9.08 No Other Duties, Etc 98 9.09 Administrative Agent May File
Proofs of Claim; Credit Bidding 98 9.10 Collateral and Guaranty Matters 100 9.11
Secured Cash Management Agreements and Secured Hedge Agreements 101      
ARTICLE X.             MISCELLANEOUS 101     10.01 Amendments, Etc 101 10.02
Notices; Effectiveness; Electronic Communication 103 10.03 No Waiver; Cumulative
Remedies; Enforcement 105 10.04 Expenses; Indemnity; Damage Waiver 106 10.05
Payments Set Aside 108 10.06 Successors and Assigns 108 10.07 Treatment of
Certain Information; Confidentiality 113 10.08 Right of Setoff 114 10.09
Interest Rate Limitation 114 10.10 Counterparts; Integration; Effectiveness 114
10.11 Survival of Representations and Warranties 115 10.12 Severability 115
10.13 Replacement of Lenders 115 10.14 Governing Law; Jurisdiction; Etc 116
10.15 Waiver of Jury Trial 117



 

iii

 

 



10.16 No Advisory or Fiduciary Responsibility 118 10.17 Electronic Execution of
Assignments and Certain Other Documents 118 10.18 USA PATRIOT Act 118      
SIGNATURES   S-1



 

iv

 

 

SCHEDULES

 

  1.01(a) Mortgaged Properties   1.01(b) Mortgage Property Support Documents  
2.01 Commitments and Applicable Percentages   4.01(a)(xi) Leased Locations  
5.06 Litigation   5.13 Subsidiaries; Other Equity Investments   6.19
Post-Closing Obligations   7.01 Existing Liens   7.03 Existing Indebtedness  
10.02 Administrative Agent’s Office; Certain Addresses for Notices

 

EXHIBITS

  

    Form of         A Loan Notice   B Swing Line Loan Notice   C-1 Revolving
Credit Note   C-2 Term Loan Note   D Compliance Certificate   E Assignment and
Assumption   F Guaranty   G Pledge Agreement   H Security Agreement   I Opinion
  J U.S. Tax Compliance Certificates   K Funding Indemnity Letter   L Designated
Borrower Request   M Designated Borrower Notice

 

v

 

 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (“Agreement”) is entered into as of October 3, 2012, among
TILE SHOP HOLDINGS, INC., a Delaware corporation (“Holdings”), THE TILE SHOP,
LLC, a Delaware limited liability company (the “Company”), certain Subsidiaries
of the Company party hereto pursuant to Section 2.14 as borrowers (each such
Subsidiary, a “Designated Borrower” and, together with the Company, the
“Borrowers”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.

 

The Company has requested that the Lenders provide a revolving credit facility
and a term loan facility, and the Lenders are willing to do so on the terms and
conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I.           DEFINITIONS AND ACCOUNTING TERMS

 

1.01         Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Company
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in the form
approved by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Aggregate Revolving Credit Commitments” means the Revolving Credit Commitments
of all the Revolving Credit Lenders.

 

“Agreement” means this Credit Agreement.

 

1

 

 

“Applicable Percentage” means (a) in respect of the Term Loan Facility, with
respect to any Term Loan Lender at any time, the percentage (carried out to the
ninth decimal place) of the Term Loan Facility represented by (i) on or prior to
the Closing Date, such Term Loan Lender’s Term Loan Commitment at such time and
(ii) thereafter, the principal amount of such Term Loan Lender’s Term Loans
outstanding at such time, and (b) in respect of the Revolving Credit Facility,
with respect to any Revolving Credit Lender at any time, the percentage (carried
out to the ninth decimal place) of the Aggregate Revolving Credit Commitments
represented by such Revolving Credit Lender’s Revolving Credit Commitment at
such time, in each case, subject to adjustment as provided in Section 2.17. If
the commitment of each Revolving Credit Lender to make Revolving Credit Loans
and the obligation of the L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 8.02, or if the Revolving Credit Commitments have
expired, then the Applicable Percentage of each Revolving Credit Lender in
respect of the Revolving Credit Facility shall be determined based on the
Applicable Percentage of such Revolving Credit Lender in respect of the
Revolving Credit Facility most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender in
respect of each Facility is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

 

“Applicable Rate” means the applicable percentage per annum set forth below
determined by reference to the Consolidated Total Rent Adjusted Leverage Ratio
as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(b):

 

  Pricing
Level   Consolidated Total Rent
Adjusted
Leverage Ratio  Commitment Fee   Eurodollar 
Rate+
Letters of 
Credit   Base Rate 
+   1   Less than 2.50 to 1.00   0.300%   1.75%   0.75%  2   Greater than or
equal to 2.50 to 1.00, but less than 3.25 to 1.00   0.375%   2.00%   1.00%  3  
Greater than or equal to 3.25 to 1.00   0.450%   2.25%   1.25%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Total Rent Adjusted Leverage Ratio shall become effective as of the
first Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(b); provided, however, that (i) if a
Compliance Certificate is not delivered when due in accordance with such
Section, then, upon the request of the Required Term Lenders (in the case of the
Term Loan Facility) and the Required Revolving Lenders (in the case of the
Revolving Credit Facility), Pricing Level 3 shall apply in respect of the Term
Loan Facility and the Revolving Credit Facility, in each case as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered and in each case shall remain in effect until the date on
which such Compliance Certificate is delivered, and (ii) subject to the
preceding proviso, from and after the Closing Date to the date of the delivery
of the Compliance Certificate for the fiscal quarter ending December 31, 2012,
Pricing Level 2 shall apply.

 

2

 

 

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

 

“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.

 

“Appropriate Lender” means, at any time, (a) with respect to any Facility, a
Lender that has a Commitment with respect to such Facility or holds a Loan under
such Facility at such time, (b) with respect to the Letter of Credit Sublimit,
(i) the L/C Issuer and (ii) if any Letters of Credit have been issued pursuant
to Section 2.03(a), the Revolving Credit Lenders and (c) with respect to the
Swing Line Sublimit, (i) the Swing Line Lender and (ii) if any Swing Line Loans
are outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as sole lead arranger and sole book manager.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2011,
and the related consolidated statements of income, members’ equity, and cash
flows for the year then ended, including the notes thereto.

 

“Availability Period” means, in respect of the Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (a) the Maturity
Date for the Revolving Credit Facility, (b) the date of termination of the
Revolving Credit Commitments pursuant to Section 2.06(a), and (c) the date of
termination of the commitment of each Revolving Credit Lender to make Revolving
Credit Loans and of the obligation of the L/C Issuer to make L/C Credit
Extensions pursuant to Section 8.02.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

3

 

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such prime rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.

 

“Base Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest based on the Base Rate.

 

“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto. All singular references to the Borrower shall mean any
Borrower, each Borrower, the Borrower that has received a Credit Extension
hereunder or all of the Borrowers, as the context may require.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Loan Borrowing, as the context may require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

 

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations). For purposes of this definition, the purchase
price of equipment that is purchased simultaneously with the trade-in of
existing equipment or with insurance proceeds shall be included in Capital
Expenditures only to the extent of the gross amount by which such purchase price
exceeds the credit granted by the seller of such equipment for the equipment
being traded in at such time or the amount of such insurance proceeds, as the
case may be.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or the
Revolving Credit Lenders, as collateral for L/C Obligations or obligations of
the Revolving Credit Lenders to fund participations in respect of L/C
Obligations, cash or deposit account balances or, if the Administrative Agent
and the L/C Issuer shall agree in their sole but reasonable discretion, other
credit support, in each case pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent and the L/C Issuer. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

 

4

 

 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by Holdings or any of its Subsidiaries free and clear of all Liens
(other than Liens created under the Collateral Documents and other Liens
permitted hereunder):

 

(a)          readily marketable obligations issued or directly and fully
guaranteed or insured by the United States or any agency or instrumentality
thereof having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States is pledged
in support thereof;

 

(b)          time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States, any state thereof or the District of
Columbia or is the principal banking subsidiary of a bank holding company
organized under the laws of the United States, any state thereof or the District
of Columbia, and is a member of the Federal Reserve System, (ii) issues (or the
parent of which issues) commercial paper rated as described in clause (c) of
this definition and (iii) has combined capital and surplus of at least
$1,000,000,000, in each case with maturities of not more than 180 days from the
date of acquisition thereof;

 

(c)          commercial paper issued by any Person organized under the laws of
any state of the United States and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 180 days from the date of
acquisition thereof; and

 

(d)          Investments, classified in accordance with GAAP as current assets
of Holdings or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition.

 

“Cash Management Agreement” means any agreement that is not prohibited by the
terms hereof to provide treasury or cash management services, including deposit
accounts, overnight draft, credit cards, debit cards, p-cards (including
purchasing cards and commercial cards), funds transfer, automated clearinghouse,
zero balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and
other cash management services.

 

“Cash Management Bank” means any Person in its capacity as a party to a Cash
Management Agreement that, (a) at the time it enters into a Cash Management
Agreement with a Loan Party, is a Lender or an Affiliate of a Lender, or (b) at
the time it (or its Affiliate) becomes a Lender, is a party to a Cash Management
Agreement with a Loan Party, in each case in its capacity as a party to such
Cash Management Agreement (even if such Person ceases to be a Lender or such
Person’s Affiliate ceased to be a Lender); provided, however, that for any of
the foregoing to be included as a “Secured Cash Management Agreement” on any
date of determination by the Administrative Agent, the applicable Cash
Management Bank (other than the Administrative Agent or an Affiliate of the
Administrative Agent) must have delivered a written notice to the Administrative
Agent prior to such date of determination.

 

5

 

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means an event or series of events by which:

 

(a)          any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time (such right, an “option right”)), directly or
indirectly, of 35% or more of the equity securities of Holdings entitled to vote
for members of the board of directors or equivalent governing body of Holdings
on a fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right);
provided, however, that this subsection (a) shall not apply to persons or groups
that beneficially own, directly or indirectly, equity securities of Holdings on
and as of the Closing Date; or

 

(b)          during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of Holdings
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).

 

6

 

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means all of the property that is or is intended under the terms of
the Collateral Documents to be subject to Liens in favor of the Administrative
Agent for the benefit of the Secured Parties, including all of the “Collateral”
and “Mortgaged Property” referred to therein.

 

“Collateral Documents” means, collectively, the Security Agreement, the Pledge
Agreement, each Mortgage, each of the mortgages, collateral assignments,
Security Agreement Supplements, security agreements, pledge agreements or other
similar agreements delivered to the Administrative Agent pursuant to Section
6.12, and each of the other agreements, instruments or documents that creates or
purports to create a Lien in favor of the Administrative Agent for the benefit
of the Secured Parties.

 

“Commitment” means a Term Loan Commitment or a Revolving Credit Commitment, as
the context may require.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated EBITDAR” means, for any period, for Holdings and its Subsidiaries
on a consolidated basis, an amount equal to Consolidated Net Income for such
period plus (a) the following to the extent deducted in calculating such
Consolidated Net Income: (i) Consolidated Interest Charges for such period, (ii)
the provision for Federal, state, local and foreign income taxes payable by
Holdings and its Subsidiaries for such period, (iii) depreciation and
amortization expense, (iv) other non-cash expenses of Holdings and its
Subsidiaries reducing such Consolidated Net Income which do not represent a cash
item in such period or any future period, (v) up to $2,500,000 per annum of
non-recurring expenses of Holdings and its Subsidiaries reducing such
Consolidated Net Income, (vi) Consolidated Rental Expense, (vii) up to $250,000
of expenses incurred in connection with the negotiation and documentation of
this Agreement and the other Loan Documents and (viii) up to $7,768,000 of
expenses incurred in connection with the transactions contemplated by the Merger
Agreement (including, without limitation, expenses incurred by the Company in
connection with the termination of its Equity Incentive Plan); and minus (b) the
following to the extent included in calculating such Consolidated Net Income:
(i) Federal, state, local and foreign income tax credits of Holdings and its
Subsidiaries for such period and (ii) all non-cash items increasing Consolidated
Net Income for such period which do not represent a cash item in such period or
any future period.

 

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDAR for the period of the four
prior fiscal quarters ending on such date to (b) Consolidated Fixed Charges for
such period.

 

7

 

 

“Consolidated Fixed Charges” means, for any period, the sum of (a) Consolidated
Interest Charges for such period, plus (b) scheduled payments of principal on
Indebtedness for money borrowed of Holdings and its Subsidiaries made or
required to be made during such period, plus (c) Consolidated Rental Expense for
such period, plus (d) any Restricted Payments paid by Holdings or its
Subsidiaries in such period but in any event after the Closing Date. For the
avoidance of doubt, the repayment of the Indebtedness owed by the Company to
Wells Fargo Bank, National Association, as contemplated by Section 4.01(a)(xvi),
shall not be deemed to be a scheduled payment of principal on Indebtedness for
money borrowed for purposes of subsection (b) above.

 

“Consolidated Funded Indebtedness” means, as of any date of determination, for
Holdings and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) the maximum amount
available to be drawn under issued and outstanding letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds and
similar instruments, (d) all obligations in respect of the deferred purchase
price of property or services (other than (i) trade accounts payable in the
ordinary course of business, and (ii) payments made to employees of the Company
in connection with the termination of the Company’s Equity Incentive Plan), (e)
Attributable Indebtedness in respect of capital leases and Synthetic Lease
Obligations, (f) without duplication, all Guarantees with respect to outstanding
Indebtedness of the types specified in clauses (a) through (e) above of Persons
other than Holdings or any Subsidiary, and (g) all Indebtedness of the types
referred to in clauses (a) through (f) above of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which Holdings or a Subsidiary is a general partner or joint
venturer, unless such Indebtedness is expressly made non-recourse to Holdings or
such Subsidiary.

 

“Consolidated Interest Charges” means, for any period, for Holdings and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of Holdings and its
Subsidiaries in connection with borrowed money (including capitalized interest)
or in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, and (b) the portion of rent
expense of Holdings and its Subsidiaries with respect to such period under
capital leases that is treated as interest in accordance with GAAP.

 

“Consolidated Net Income” means, for any period, for Holdings and its
Subsidiaries on a consolidated basis, the net income of Holdings and its
Subsidiaries (excluding extraordinary gains and extraordinary losses) for that
period.

 

“Consolidated Rental Expense” means, for any period, for Holdings and its
Subsidiaries on a consolidated basis, the aggregate amount of fixed and
contingent rentals payable by Holdings and its Subsidiaries with respect to
leases of real and personal property (excluding capital lease obligations)
determined in accordance with GAAP for such period.

 

8

 

 

“Consolidated Total Rent Adjusted Leverage Ratio” means, as of any date of
determination, the ratio of: (a) the sum of (i) Consolidated Funded Indebtedness
as of the date of determination plus (ii) eight (8) times Consolidated Rental
Expense during the four fiscal quarters most recently ended on or prior to such
date to (b) Consolidated EBITDAR (for such four-quarter period).

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Rate under
the Revolving Credit Facility plus 2% per annum.

 

9

 

 

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including, in the case of any Revolving Credit Lender, in respect of
its participation in Letters of Credit or Swing Line Loans) within two Business
Days of the date when due, (b) has notified the Company, the Administrative
Agent, the L/C Issuer or the Swing Line Lender in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Company that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Company), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.17(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Company, the L/C
Issuer, the Swing Line Lender and each other Lender promptly following such
determination.

 

“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.

 

“Designated Borrower Notice” has the meaning specified in Section 2.14.

 

“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.14.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“Direct Foreign Subsidiary” means any Foreign Subsidiary if Equity Interests
representing more than 50% of either the aggregate ordinary voting power or the
aggregate equity value represented by the issued and outstanding Equity
Interests of such Person are owned by the Company, a Domestic Subsidiary or any
combination thereof.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

10

 

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of any Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by any Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
any Borrower or any ERISA Affiliate.

 

11

 

 

“Eurodollar Rate” means:

 

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to (i) the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or such other commercially available source providing
quotations of BBA LIBOR as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two London Banking Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period or, (ii) if such rate is not available at such time for any
reason, the rate per annum determined by the Administrative Agent to be the rate
at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Rate Loan
being made, continued or converted and with a term equivalent to such Interest
Period would be offered by Bank of America’s London Branch to major banks in the
London interbank eurodollar market at their request at approximately 11:00 a.m.
(London time) two London Banking Days prior to the commencement of such Interest
Period; and

 

(b)          for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to (i) BBA LIBOR, at approximately 11:00
a.m., London time determined two London Banking Days prior to such date for
Dollar deposits being delivered in the London interbank market for a term of one
month commencing that day or (ii) if such published rate is not available at
such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the date of
determination in same day funds in the approximate amount of the Base Rate Loan
being made or maintained and with a term equal to one month would be offered by
Bank of America’s London Branch to major banks in the London interbank
eurodollar market at their request at the date and time of determination.

 

“Eurodollar Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest at a rate based on clause (a) of the definition of “Eurodollar Rate.”

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Company under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii) or (c),
amounts with respect to such Taxes were payable either to such Lender's assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.

 

12

 

 

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including tax refunds not
received in the ordinary course of business, pension plan reversions, proceeds
of insurance (other than proceeds of business interruption insurance to the
extent such proceeds constitute compensation for lost earnings), condemnation
awards (and payments in lieu thereof), indemnity payments and any purchase price
adjustments.

 

“Facility” means the Term Loan Facility or the Revolving Credit Facility, as the
context may require.

 

“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Aggregate Commitments have terminated, (b) all
Obligations have been paid in full (other than contingent indemnification
obligations), and (c) all Letters of Credit have terminated or expired (other
than Letters of Credit as to which other arrangements with respect thereto
satisfactory to the Administrative Agent and the L/C Issuer shall have been
made).

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

“Fee Letter” means the letter agreement, dated August 14, among the Company,
Bank of America and the Arranger.

 

“Foreign Lender” means with respect to any Borrower, any Lender that is
organized under the Laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes. For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.

 

13

 

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Credit Lender, (a) with respect to the L/C Issuer, such Defaulting
Lender’s Applicable Percentage of the outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Revolving Credit Lenders or Cash Collateralized in
accordance with the terms hereof, and (b) with respect to the Swing Line Lender,
such Defaulting Lender’s Applicable Percentage of Swing Line Loans other than
Swing Line Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Revolving Credit Lenders in accordance with the
terms hereof.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“Funding Indemnity Letter” means a funding indemnity letter, substantially in
the form of Exhibit K.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

14

 

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guarantors” means, collectively, Holdings, the Company, and each existing and
future direct and indirect U.S. Subsidiary, and, to the extent no material
adverse tax consequences would result, Foreign Subsidiary of Holdings and each
Borrower.

 

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders, substantially in the form of Exhibit F.

 

“Guaranty Joinder Agreement” means each Guaranty Joinder Agreement,
substantially in the form thereof attached to the Guaranty, executed and
delivered by a Guarantor or any other Person to the Administrative Agent
pursuant to Section 6.12 or otherwise.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedge Bank” means any Person that, (a) at the time it enters into a Swap
Contract not prohibited under Article VI or VII, is a Lender or an Affiliate of
a Lender, or (b) at the time it (or its Affiliate) becomes a Lender, is a party
to a Swap Contract not prohibited under Article VI or VII, in each case, in its
capacity as a party to such Swap Contract.

 

“Holdings” has the meaning specified in the introductory paragraph hereto.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)          all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

(b)          all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

 

(c)          net obligations of such Person under any Swap Contract;

 

15

 

 

(d)          all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business);

 

(e)          indebtedness (excluding prepaid interest thereon) secured by a Lien
on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

(f)          capital leases and Synthetic Lease Obligations;

 

(g)          all obligations of such Person to purchase, redeem, retire, defease
or otherwise make any payment in respect of any Equity Interest in such Person
or any other Person, valued, in the case of a redeemable preferred interest, at
the greater of its voluntary or involuntary liquidation preference plus accrued
and unpaid dividends; and

 

(h)          all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Indemnitees” has the meaning specified in Section 10.04(b).

 

“Information” has the meaning specified in Section 10.07.

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided, however, that if
any Interest Period for a Eurodollar Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan (including a Swing Line Loan), the last Business Day of each March,
June, September and December and the Maturity Date of the Facility under which
such Loan was made (with Swing Line Loans being deemed made under the Revolving
Credit Facility for purposes of this definition).

 

“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Company in its Loan Notice; provided that:

 

16

 

 

(a)          any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;

 

(b)          any Interest Period pertaining to a Eurodollar Rate Loan that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the calendar month at the
end of such Interest Period; and

 

(c)          no Interest Period shall extend beyond the Maturity Date of the
Facility under which such Loan was made.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor Guarantees
Indebtedness of such other Person, or (c) the purchase or other acquisition (in
one transaction or a series of transactions) of assets of another Person that
constitute a business unit. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and any Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.

 

17

 

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

 

“Lender” has the meaning specified in the introductory paragraph hereto and,
unless the context requires otherwise, includes the Swing Line Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.

 

“Letter of Credit” means any standby letter of credit issued hereunder providing
for the payment of cash upon the honoring of a presentation thereunder.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the next preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

 

“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$10,000,000 and (b) the Aggregate Revolving Credit Commitments. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

18

 

 

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Term Loan, Revolving Credit Loan or a Swing Line Loan.

 

“Loan Documents” means, collectively, this Agreement, each Designated Borrower
Request and Assumption Agreement, each Note, each Collateral Document, each
Issuer Document, any agreement creating or perfecting rights in Cash Collateral
pursuant to the provisions of Section 2.16 of this Agreement, the Fee Letter,
the Guaranty and Guaranty Joinder Agreements.

 

“Loan Notice” means a notice of (a) a Term Loan Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (c) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A.

 

“Loan Parties” means, collectively, each Borrower and each Guarantor.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of Holdings and its
Subsidiaries taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under any Loan Document or of
the ability of any Loan Party to perform its obligations under any Loan Document
to which it is a party; or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document to which it is a party.

 

“Material Contract” means, with respect to any Person, each contract to which
such Person is a party involving aggregate consideration payable to or by such
Person of $3,000,000 or more or otherwise material to the business, condition
(financial or otherwise), operations, performance, properties or prospects of
such Person.

 

“Maturity Date” means October 3, 2017; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

 

“Merger Agreement” means that certain Contribution and Merger Agreement, dated
June 27, 2012 (as amended, modified or supplemented from time to time), by and
among Holdings, JWC Acquisition Corp, the Company and its members, Nabron
International, Inc. and Tile Shop Merger Sub, Inc.

 

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure when there is a Defaulting Lender, an amount equal
to 105% of the Fronting Exposure of the L/C Issuer with respect to Letters of
Credit issued and outstanding at such time, (b) with respect to Cash Collateral
consisting of cash or deposit account balances provided in accordance with the
provisions of Section 2.16(a)(i), (a)(ii) or (a)(iii), an amount equal to 105%
of the Outstanding Amount of all L/C Obligations, and (c) otherwise, an amount
determined by the Administrative Agent and the L/C Issuer in their sole but
reasonable discretion.

 

19

 

 

“Mortgage” or “Mortgages” means, individually and collectively, as the context
requires, each of the fee or leasehold mortgages, deeds of trust and deeds
executed by a Loan Party that purport to grant a Lien to the Administrative
Agent (or a trustee for the benefit of the Administrative Agent) for the benefit
of the Secured Parties in any Mortgaged Properties, in form and substance
satisfactory to the Administrative Agent.

 

“Mortgaged Property” means any owned property of a Loan Party listed on
Schedule 1.01(a) and any other owned real property of a Loan Party that is or
will become encumbered by a Mortgage in favor of the Administrative Agent in
accordance with the terms of this Agreement.

 

“Mortgaged Property Support Documents” means with respect to any real property
subject to a Mortgage, the deliveries and documents described on
Schedule 1.01(b) attached hereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including any Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

 

“Net Cash Proceeds” means:

 

(a)          with respect to any Disposition by the Company or any of its
Subsidiaries, or any Extraordinary Receipt received or paid to the account of
the Company or any of its Subsidiaries, the excess, if any, of (i) the sum of
cash and Cash Equivalents received in connection with such transaction
(including any cash or Cash Equivalents received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) over (ii) the sum of (A) the principal amount of any
Indebtedness that is secured by the applicable asset and that is required to be
repaid in connection with such transaction (other than Indebtedness under the
Loan Documents), (B) the reasonable and customary out-of-pocket expenses
incurred by the Company or such Subsidiary in connection with such transaction
and (C) Taxes reasonably estimated to be actually payable within four years of
the date of the relevant transaction as a result of any gain recognized in
connection with the relevant transaction; provided that, if the amount of any
estimated Taxes pursuant to subclause (C) exceeds the amount of Taxes actually
required to be paid in cash in respect of such Disposition, the aggregate amount
of such excess shall constitute Net Cash Proceeds

 

20

 

 

(b)          with respect to the incurrence or issuance of any Indebtedness by
the Company or any of its Subsidiaries, the excess of (i) the sum of the cash
and Cash Equivalents received in connection with such transaction over (ii) the
underwriting discounts and commissions, and other reasonable and customary
out-of-pocket expenses, incurred by the Company or such Subsidiary in connection
therewith.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (b) has been
approved by the Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Note” means a Term Loan Note or a Revolving Credit Note, as the context may
require.

 

“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, or Letter of Credit and (b) all costs and
expenses incurred in connection with enforcement and collection of the
foregoing, including the fees, charges and disbursements of counsel, in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof pursuant to any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

 

21

 

 

“Outstanding Amount” means (a) with respect to Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Term Loans, Revolving Credit Loans and Swing Line Loans, as the
case may be, occurring on such date; and (b) with respect to any L/C Obligations
on any date, the amount of such L/C Obligations on such date after giving effect
to any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Company of Unreimbursed Amounts.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“Participant Register” has the meaning specified in Section 10.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by any Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

 

“Permitted Liens” means the Liens permitted by Section 7.01.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of any Borrower or
any ERISA Affiliate or any such Plan to which such Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

 

“Platform” has the meaning specified in Section 6.02.

 

“Pledge Agreement” means that certain Securities Pledge Agreement dated as of
the Closing Date among the Borrowers, the Guarantors party thereto and the
Administrative Agent, substantially in the form of Exhibit G, as supplemented
from time to time by the execution and delivery of Pledge Joinder Agreements and
Pledge Agreement Supplements.

 

22

 

 

“Pledge Agreement Supplement” means each Pledge Agreement Supplement,
substantially in the form thereof attached to the Pledge Agreement executed and
delivered by a Guarantor or any other Person to the Administrative Agent
pursuant to Section 6.12 or otherwise.

 

“Pledge Joinder Agreement” means each Pledge Joinder Agreement, substantially in
the form thereof attached to the Pledge Agreement executed and delivered by a
Guarantor or any other Person to the Administrative Agent pursuant to Section
6.12 or otherwise.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

 

“Register” has the meaning specified in Section 10.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.

 

“Required Facility Lenders” means (a) for the Revolving Credit Facility, the
Required Revolving Lenders and (b) for the Term Loan Facility, the Required Term
Loan Lenders; provided that, at any time there are two (2) or more
non-affiliated Lenders, Required Facility Lenders shall be not fewer than two
(2) non-affiliated Lenders.

 

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided that, the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that any
Defaulting Lender which is a Revolving Credit Lender has failed to fund that
have not been reallocated to and funded by another Revolving Credit Lender shall
be deemed to be held by the Lender that is the Swing Line Lender or L/C Issuer,
as the case may be, in making such determination; provided, further, that at any
time there are two (2) or more non-affiliated Lenders, Required Lenders shall be
not fewer than two (2) non-affiliated Lenders.

 

23

 

 

“Required Revolving Lenders” means, at any time, Revolving Credit Lenders having
Total Revolving Credit Exposures representing more than 50% of the Total
Revolving Credit Exposures of all Revolving Credit Lenders. The Total Revolving
Credit Exposure of any Defaulting Lender which is a Revolving Credit Lender
shall be disregarded in determining Required Revolving Credit Lenders at any
time; provided that, the amount of any participation in any Swing Line Loan and
Unreimbursed Amounts that such Defaulting Lender has failed to fund that have
not been reallocated to and funded by another Revolving Credit Lender shall be
deemed to be held by the Lender that is the Swing Line Lender or L/C Issuer, as
the case may be, in making such determination; provided, further, that at any
time there are two (2) or more non-affiliated Revolving Lenders, Required
Revolving Lenders shall be not fewer than two (2) non-affiliated Revolving
Lenders.

 

“Required Term Loan Lenders” means, at any time, Term Loan Lenders having Total
Term Loan Exposures representing more than 50% of the Total Term Loan Exposures
of all Lenders. The Total Term Loan Exposure of any Defaulting Lender shall be
disregarded in determining Required Term Loan Lenders at any time; provided,
further, that at any time there are two (2) or more non-affiliated Term Loan
Lenders, Required Term Loan Lenders shall be not fewer than two (2)
non-affiliated Term Loan Lenders.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party
and solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Loan Party. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to any Borrower’s stockholders, partners or members (or
the equivalent Person thereof).

 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Lenders pursuant to
Section 2.01.

 

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrowers pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations, and (c)
purchase participations in Swing Line Loans, in an aggregate principal amount at
any one time outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule 2.01 under the caption “Revolving Credit Commitment”
or opposite such caption in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.

 

“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans and such Revolving Credit Lender’s participation in L/C Obligations
and Swing Line Loans at such time.

 

24

 

 

“Revolving Credit Facility” means, at any time, the revolving credit facility
provided in this Agreement in the aggregate amount of the Revolving Credit
Lenders’ Revolving Credit Commitments at such time.

 

“Revolving Credit Lender” means, at any time, (a) so long as any Revolving
Credit Commitment is in effect, any Lender that has a Revolving Credit
Commitment at such time or (b) if the Revolving Credit Commitments have
terminated or expired, any Lender that has a Revolving Credit Loan or a
participation in L/C Obligations or Swing Line Loans at such time.

 

“Revolving Credit Loan” has the meaning specified in Section 2.01(b).

 

“Revolving Credit Note” means a promissory note made by the Borrowers in favor
of a Revolving Credit Lender evidencing Revolving Credit Loans or Swing Line
Loans, as the case may be, made by such Revolving Credit Lender, substantially
in the form of Exhibit C-1.

 

“Sanction(s)” means any international economic sanction administered or enforced
by OFAC, the United Nations Security Council, the European Union, Her Majesty’s
Treasury or other relevant sanctions authority.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

 

“Secured Hedge Agreement” means any Swap Contract permitted under Article VI or
VII that is entered into by and between any Loan Party and any Hedge Bank.

 

“Secured Obligations” means (a) all Obligations, (b) all obligations of any Loan
Party arising under Secured Cash Management Agreements and Secured Hedge
Agreements and (c) all costs and expenses incurred in connection with
enforcement and collection of the foregoing by any Loan Party, including the
fees, charges and disbursements of counsel, in each case whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Secured Obligations owing to which are
or are purported to be secured by the Collateral under the terms of the
Collateral Documents.

 

“Security Agreement” means the Security Agreement dated as of the Closing Date
by the Borrowers and the Guarantors to the Administrative Agent for the benefit
of the Secured Parties, substantially in the form of Exhibit H, as supplemented
from time to time by the execution and delivery of Security Joinder Agreements.

 

25

 

 

“Security Joinder Agreement” means each Security Joinder Agreement,
substantially in the form thereof attached to the Security Agreement, executed
and delivered by a Guarantor or any other Person to the Administrative Agent
pursuant to Section 6.12 or otherwise.

 

“Seller Notes” means those certain subordinated convertible promissory notes
made by Holdings in favor of certain former members of the Company and Nabron
International, Inc. in an aggregate principal amount of $69,771,111.00 issued to
such Persons pursuant to the Merger Agreement.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business. The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Holdings.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

26

 

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

 

“Swing Line Sublimit” means, at any time, an amount equal to the lesser of (a)
$10,000,000 and (b) the Aggregate Revolving Credit Commitments. The Swing Line
Sublimit is part of, and not in addition to, the Revolving Credit Facility.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Loan” means an advance made by any Term Loan Lender under the Term Loan
Facility.

 

“Term Loan Borrowing” means a borrowing consisting of simultaneous Term Loans of
the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Term Loan Lenders pursuant to Section
2.01(a).

 

“Term Loan Commitment” means, as to each Term Loan Lender, its obligation to
make Term Loans to the Company pursuant to Section 2.01(a) in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Term Loan Lender’s name on Schedule 2.01 under the caption “Term
Loan Commitment” or opposite such caption in the Assignment and Assumption
pursuant to which such Term Loan Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

 

27

 

 

“Term Loan Credit Exposure” means, as to any Term Loan Lender at any time, the
aggregate principal amount at such time of its outstanding Term Loans.

 

“Term Loan Facility” means, at any time, the term loan facility provided in this
Agreement in the aggregate principal amount of the Term Loans of all Term Loan
Lenders outstanding at such time.

 

“Term Loan Lender” means (a) at any time on or prior to the Closing Date, any
Lender that has a Term Loan Commitment at such time and (b) at any time after
the Closing Date, any Lender that holds Term Loans at such time.

 

“Term Loan Note” means a promissory note made by the Company in favor of a Term
Loan Lender evidencing Term Loans made by such Term Loan Lender, substantially
in the form of Exhibit C-2.

 

“Threshold Amount” means $10,000,000.

 

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.

 

“Total Revolving Credit Exposure” means, as to any Revolving Credit Lender at
any time, the unused Revolving Credit Commitments and Revolving Credit Exposure
of such Revolving Credit Lender at such time.

 

“Total Term Loan Exposure” means, as to any Term Loan Lender at any time, the
unused Term Loan Commitments and Term Loan Credit Exposure of such Term Loan
Lender at such time.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

28

 

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Subsidiary” means any Subsidiary that is organized under the laws of any
political subdivision of the United States.

 

“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).

 

1.02       Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)          The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.” The word “will” shall be construed to have
the same meaning and effect as the word “shall.” Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document (including any Organization Document) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

(b)          In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)          Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

29

 

 

1.03       Accounting Terms.

 

(a)          Generally. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein. Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of
Holdings and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded.

 

(b)          Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Company shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Company shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Without limiting the foregoing, leases shall continue to be classified and
accounted for on a basis consistent with that reflected in the Audited Financial
Statements for all purposes of this Agreement, notwithstanding any change in
GAAP relating thereto, unless the parties hereto shall enter into a mutually
acceptable amendment addressing such changes, as provided for above.

 

1.04       Rounding. Any financial ratios required to be maintained by the
Company pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

1.05       Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

1.06       Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

 

30

 

 

ARTICLE II.          the COMMITMENTS and Credit Extensions

 

2.01       Loans.

 

(a)          Term Loan Borrowing. Subject to the terms and conditions set forth
herein, each Term Loan Lender severally agrees to make a single loan to the
Company on the Closing Date in an amount not to exceed such Term Loan Lender’s
Term Loan Commitment. The Term Loan Borrowing shall consist of Term Loans made
simultaneously by the Term Loan Lenders in accordance with their respective Term
Loan Commitments. Amounts borrowed under this Section 2.01(a) and repaid or
prepaid may not be reborrowed. Term Loans may be Base Rate Loans or Eurodollar
Rate Loans, as further provided herein; provided, however, that any Term Loan
Borrowing made on the Closing Date shall be made as Base Rate Loans unless the
Company delivers a Funding Indemnity Letter not less than three Business Days
prior to the date of such Term Loan Borrowing.

 

(b)          Revolving Credit Borrowings. Subject to the terms and conditions
set forth herein, each Revolving Credit Lender severally agrees to make loans
(each such loan, a “Revolving Credit Loan”) to the Borrowers from time to time,
on any Business Day during the Availability Period, in an aggregate amount not
to exceed at any time outstanding the amount of such Lender’s Revolving Credit
Commitment; provided, however, that after giving effect to any Revolving Credit
Borrowing, (i) the Total Revolving Credit Outstandings shall not exceed the
Aggregate Revolving Credit Commitments, and (ii) the Revolving Credit Exposure
of any Revolving Credit Lender shall not exceed such Lender’s Revolving Credit
Commitment. Within the limits of each Revolving Credit Lender’s Revolving Credit
Commitment, and subject to the other terms and conditions hereof, the Borrowers
may borrow under this Section 2.01(b), prepay under Section 2.04, and reborrow
under this Section 2.01(b). Revolving Credit Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein; provided, however, that any
Revolving Credit Borrowings made on the Closing Date or any of the three (3)
Business Days following the Closing Date shall be made as Base Rate Loans unless
the Borrowers deliver a Funding Indemnity Letter not less than three Business
Days prior to the date of such Revolving Credit Borrowing.

 

2.02       Borrowings, Conversions and Continuations of Loans.

 

(a)          Each Term Loan Borrowing, each Revolving Credit Borrowing, each
conversion of Term Loans or Revolving Credit Loans from one Type to the other,
and each continuation of Eurodollar Rate Loans shall be made upon the Company’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
11:00 a.m. (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Eurodollar Rate Loans or of any conversion
of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the requested date of
any Borrowing of Base Rate Loans. Each telephonic notice by the Company pursuant
to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Loan Notice, appropriately completed and
signed by a Responsible Officer of the Company. Each Borrowing of, conversion to
or continuation of Eurodollar Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $100,000 in excess thereof. Except as provided
in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof. Each Loan Notice (whether telephonic or written) shall
specify (i) whether the Company is requesting a Term Loan Borrowing, a Revolving
Credit Borrowing, a conversion of Term Loans or Revolving Credit Loans from one
Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Term Loans or Revolving Credit Loans are to be converted, (v) if
applicable, the duration of the Interest Period with respect thereto, and (vi)
if applicable, the Designated Borrower. If the Company fails to specify a Type
of Loan in a Loan Notice or if the Company fails to give a timely notice
requesting a conversion or continuation, then the applicable Term Loans or
Revolving Credit Loans shall be made as, or converted to, Base Rate Loans. Any
such automatic conversion to Base Rate Loans shall be effective as of the last
day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans. If the Company requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.

 

31

 

 

(b)          Following receipt of a Loan Notice for a Facility, the
Administrative Agent shall promptly notify each Appropriate Lender of the amount
of its Applicable Percentage under such Facility of the applicable Loans, and if
no timely notice of a conversion or continuation is provided by the Company, the
Administrative Agent shall notify each Appropriate Lender of the details of any
automatic conversion to Base Rate Loans described in the preceding subsection.
In the case of a Term Loan Borrowing or Revolving Credit Borrowing, each
Appropriate Lender shall make the amount of its Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Loan Notice. Upon satisfaction of the applicable conditions set forth
in Section 4.02 (and, if such Borrowing is the initial Credit Extension, Section
4.01), the Administrative Agent shall make all funds so received available to
the Company or the applicable Designated Borrower in like funds as received by
the Administrative Agent either by (i) crediting the account of such Borrower on
the books of Bank of America with the amount of such funds or (ii) wire transfer
of such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Company or such
Designated Borrower; provided, however, that if, on the date a Loan Notice with
respect to a Revolving Credit Borrowing is given by the Company, there are L/C
Borrowings outstanding, then the proceeds of such Revolving Credit Borrowing,
first, shall be applied to the payment in full of any such L/C Borrowings, and
second, shall be made available to the applicable Borrower as provided above.

 

(c)          Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.

 

(d)          The Administrative Agent shall promptly notify the Company and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Company and the
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.

 

(e)          After giving effect to all Term Loan Borrowings, all conversions of
Term Loans from one Type to the other, and all continuations of Term Loans as
the same Type, there shall not be more than five Interest Periods in effect in
respect of the Term Loan Facility. After giving effect to all Revolving Credit
Borrowings, all conversions of Revolving Credit Loans from one Type to the
other, and all continuations of Revolving Credit Loans as the same Type, there
shall not be more than ten Interest Periods in effect in respect of the
Revolving Credit Facility.

 

32

 

 

2.03       Letters of Credit.

 

(a)          The Letter of Credit Commitment.

 

(i)          Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the Revolving Credit Lenders
set forth in this Section 2.03, (1) from time to time on any Business Day during
the period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit for the account of the Company or any Designated
Borrower, and to amend or extend Letters of Credit previously issued by it, in
accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit; and (B) the Revolving Credit Lenders severally agree to
participate in Letters of Credit issued for the account of the Company or any
Designated Borrower and any drawings thereunder; provided that after giving
effect to any L/C Credit Extension with respect to any Letter of Credit, (x) the
Total Revolving Credit Outstandings shall not exceed the Aggregate Revolving
Credit Commitments, (y) the Revolving Credit Exposure of any Revolving Credit
Lender shall not exceed such Lender’s Revolving Credit Commitment, and (z) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit. Each request by the Company or a Designated Borrower for the issuance
or amendment of a Letter of Credit shall be deemed to be a representation by the
Company or such Designated Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrowers’ ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrowers may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.

 

(ii)         The L/C Issuer shall not issue any Letter of Credit if:

 

(A)         subject to Section 2.03(b)(iii), the expiry date of the requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Revolving Lenders have approved such
expiry date; or

 

(B)         the expiry date of the requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless all the Revolving Credit Lenders
have approved such expiry date.

 

(iii)        The L/C Issuer shall not be under any obligation to issue any
Letter of Credit if:

 

33

 

 

(A)         any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing the Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;

 

(B)         the issuance of the Letter of Credit would violate one or more
policies of the L/C Issuer applicable to letters of credit generally;

 

(C)         except as otherwise agreed by the Administrative Agent and the L/C
Issuer, the Letter of Credit is in an initial stated amount less than $100,000;

 

(D)         the Letter of Credit is to be denominated in a currency other than
Dollars; or

 

(E)         any Revolving Credit Lender is at that time a Defaulting Lender,
unless the L/C Issuer has entered into arrangements, including the delivery of
Cash Collateral, satisfactory to the L/C Issuer (in its sole discretion) with
the Company or such Revolving Credit Lender to eliminate the L/C Issuer’s actual
or potential Fronting Exposure (after giving effect to Section 2.17(a)(iv)) with
respect to the Defaulting Lender arising from either the Letter of Credit then
proposed to be issued or that Letter of Credit and all other L/C Obligations as
to which the L/C Issuer has actual or potential Fronting Exposure, as it may
elect in its sole discretion.

 

(iv)        The L/C Issuer shall not amend any Letter of Credit if the L/C
Issuer would not be permitted at such time to issue the Letter of Credit in its
amended form under the terms hereof.

 

(v)         The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue the
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.

 

(vi)        The L/C Issuer shall act on behalf of the Revolving Credit Lenders
with respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.

 

34

 

 

(b)          Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

 

(i)          Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Company or a Designated Borrower delivered to the
L/C Issuer (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of the Company or a Designated Borrower. Such Letter of Credit Application may
be sent by facsimile, by United States mail, by overnight courier, by electronic
transmission using the system provided by the L/C Issuer, by personal delivery
or by any other means acceptable to the L/C Issuer. Such Letter of Credit
Application must be received by the L/C Issuer and the Administrative Agent not
later than 11:00 a.m. at least two Business Days (or such later date and time as
the Administrative Agent and the L/C Issuer may agree in a particular instance
in their sole discretion) prior to the proposed issuance date or date of
amendment, as the case may be. In the case of a request for an initial issuance
of a Letter of Credit, such Letter of Credit Application shall specify in form
and detail satisfactory to the L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as the
L/C Issuer may require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the L/C Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
the L/C Issuer may require. Additionally, the Company or the applicable
Designated Borrower, as the case may be, shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.

 

(ii)         Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Company or a Designated Borrower and, if not, the L/C
Issuer will provide the Administrative Agent with a copy thereof. Unless the L/C
Issuer has received written notice from any Revolving Credit Lender, the
Administrative Agent or any Loan Party, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Article IV shall not then be
satisfied, then, subject to the terms and conditions hereof, the L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of the
Company or the applicable Designated Borrower or enter into the applicable
amendment, as the case may be, in each case in accordance with the L/C Issuer’s
usual and customary business practices. Immediately upon the issuance of each
Letter of Credit, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage times the
amount of such Letter of Credit.

 

35

 

 

(iii)        If the Company or a Designated Borrower so requests in any
applicable Letter of Credit Application, the L/C Issuer may, in its sole
discretion, agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit the L/C Issuer to prevent any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Extension Notice Date”) in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued. Unless otherwise directed by the L/C Issuer, neither the Company nor a
Designated Borrower shall be required to make a specific request to the L/C
Issuer for any such extension. Once an Auto-Extension Letter of Credit has been
issued, the Revolving Credit Lenders shall be deemed to have authorized (but may
not require) the L/C Issuer to permit the extension of such Letter of Credit at
any time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that the L/C Issuer shall not permit any such extension if
(A) the L/C Issuer has determined that it would not be permitted, or would have
no obligation, at such time to issue such Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions of clause (ii)
or (iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which
may be by telephone or in writing) on or before the day that is seven Business
Days before the Non-Extension Notice Date (1) from the Administrative Agent that
the Required Revolving Lenders have elected not to permit such extension or (2)
from the Administrative Agent, any Revolving Credit Lender, the Company or a
Designated Borrower that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied, and in each such case directing the L/C
Issuer not to permit such extension.

 

(iv)        Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Company or the
applicable Designated Borrower and the Administrative Agent a true and complete
copy of such Letter of Credit or amendment.

 

(c)          Drawings and Reimbursements; Funding of Participations.

 

(i)          Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Company, the applicable Designated Borrower and the Administrative Agent
thereof. Not later than 11:00 a.m. on the date of any payment by the L/C Issuer
under a Letter of Credit (each such date, an “Honor Date”), the Company or the
applicable Designated Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Company or such Designated Borrower fails to so reimburse the L/C Issuer by such
time, the Administrative Agent shall promptly notify each Revolving Credit
Lender of the Honor Date, the amount of the unreimbursed drawing (the
“Unreimbursed Amount”), and the amount of such Lender’s Applicable Revolving
Credit Percentage thereof. In such event, the Company or the applicable
Designated Borrower shall be deemed to have requested a Revolving Credit
Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the Revolving Credit
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Loan Notice). Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

 

36

 

 

(ii)         Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the L/C Issuer at
the Administrative Agent’s Office in an amount equal to its Applicable Revolving
Credit Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Revolving Credit Lender
that so makes funds available shall be deemed to have made a Base Rate Loan to
the Company or the applicable Designated Borrower in such amount. The
Administrative Agent shall remit the funds so received to the L/C Issuer.

 

(iii)        With respect to any Unreimbursed Amount that is not fully
refinanced by a Revolving Credit Borrowing of Base Rate Loans because the
conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the Company or the applicable Designated Borrower shall be deemed to
have incurred from the L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to Section
2.03(c)(ii) shall be deemed payment in respect of its participation in such L/C
Borrowing and shall constitute an L/C Advance from such Revolving Credit Lender
in satisfaction of its participation obligation under this Section 2.03.

 

(iv)        Until each Revolving Credit Lender funds its Revolving Credit Loan
or L/C Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for
any amount drawn under any Letter of Credit, interest in respect of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage of such amount
shall be solely for the account of the L/C Issuer.

 

(v)         Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or L/C Advances to reimburse the L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including (A)
any setoff, counterclaim, recoupment, defense or other right which such
Revolving Credit Lender may have against the L/C Issuer, the Company, any
Designated Borrower or any other Person for any reason whatsoever; (B) the
occurrence or continuance of a Default; or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Credit Lender’s obligation to make Revolving Credit Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Company or the applicable Designated
Borrower of a Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Company or the applicable Designated
Borrower to reimburse the L/C Issuer for the amount of any payment made by the
L/C Issuer under any Letter of Credit, together with interest as provided
herein.

 

37

 

 

(vi)        If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Revolving Credit Lender pursuant to the foregoing provisions of
this Section 2.03(c) by the time specified in Section 2.03(c)(ii), then, without
limiting the other provisions of this Agreement, the L/C Issuer shall be
entitled to recover from such Revolving Credit Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the L/C Issuer at a rate per annum equal to the
greater of the Federal Funds Rate and a rate determined by the L/C Issuer in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the L/C Issuer
in connection with the foregoing. If such Revolving Credit Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Revolving Credit Lender’s Revolving Credit Loan included in the
relevant Revolving Credit Borrowing or L/C Advance in respect of the relevant
L/C Borrowing, as the case may be. A certificate of the L/C Issuer submitted to
any Revolving Credit Lender (through the Administrative Agent) with respect to
any amounts owing under this clause (vi) shall be conclusive absent manifest
error.

 

(d)          Repayment of Participations.

 

(i)          At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Revolving Credit Lender such
Revolving Credit Lender’s L/C Advance in respect of such payment in accordance
with Section 2.03(c), if the Administrative Agent receives for the account of
the L/C Issuer any payment in respect of the related Unreimbursed Amount or
interest thereon (whether directly from the Company or otherwise, including
proceeds of Cash Collateral applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such Revolving Credit Lender its
Applicable Revolving Credit Percentage thereof in the same funds as those
received by the Administrative Agent.

 

(ii)         If any payment received by the Administrative Agent for the account
of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned
under any of the circumstances described in Section 10.05 (including pursuant to
any settlement entered into by the L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Revolving Credit Lender, at a rate per
annum equal to the Federal Funds Rate from time to time in effect. The
obligations of the Revolving Credit Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

38

 

  

(e)          Obligations Absolute. The obligation of the Company or the
applicable Designated Borrower, as the case may be, to reimburse the L/C Issuer
for each drawing under each Letter of Credit and to repay each L/C Borrowing
shall be absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:

 

(i)          any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;

 

(ii)         the existence of any claim, counterclaim, setoff, defense or other
right that the Company, a Designated Borrower or any Subsidiary may have at any
time against any beneficiary or any transferee of such Letter of Credit (or any
Person for whom any such beneficiary or any such transferee may be acting), the
L/C Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;

 

(iii)        any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

 

(iv)        waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Company or the applicable
Designated Borrower or any waiver by the L/C Issuer which does not in fact
materially prejudice the Company or the applicable Designated Borrower;

 

(v)         honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;

 

(vi)        any payment made by the L/C Issuer in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under such Letter of Credit if
presentation after such date is authorized by the UCC or the ISP;

 

(vii)       any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

 

(viii)      any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Company, a
Designated Borrower or any Subsidiary.

 

39

 

 



 

The Company or the applicable Designated Borrower shall promptly examine a copy
of each Letter of Credit and each amendment thereto that is delivered to it and,
in the event of any claim of noncompliance with the Company’s or such Designated
Borrower’s instructions or other irregularity, the Company or such Designated
Borrower will immediately notify the L/C Issuer. The Company or the applicable
Designated Borrower shall be conclusively deemed to have waived any such claim
against the L/C Issuer and its correspondents unless such notice is given as
aforesaid.

 

(f)          Role of L/C Issuer. Each Lender and each Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit Lenders or the Required Revolving
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. The Company and each Designated Borrower hereby
assumes all risks of the acts or omissions of any beneficiary or transferee with
respect to its use of any Letter of Credit; provided, however, that this
assumption is not intended to, and shall not, preclude the Company or a
Designated Borrower, as the case may be, from pursuing such rights and remedies
as it may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable or responsible for any of the matters described in
clauses (i) through (viii) of Section 2.03(e); provided, however, that anything
in such clauses to the contrary notwithstanding, the Company or a Designated
Borrower, as the case may be, may have a claim against the L/C Issuer, and the
L/C Issuer may be liable to the Company or a Designated Borrower, as the case
may be, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Company or such Designated
Borrower, as the case may be, which the Company or a Designated Borrower, as the
case may be, proves were caused by the L/C Issuer’s willful misconduct or gross
negligence or the L/C Issuer’s willful failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

 

40

 

 

(g)          Applicability of ISP; Limitation of Liability. Unless otherwise
expressly agreed by the L/C Issuer and the Company or the applicable Designated
Borrower when a Letter of Credit is issued the rules of the ISP shall apply to
each Letter of Credit. Notwithstanding the foregoing, the L/C Issuer shall not
be responsible to any Borrower for, and the L/C Issuer’s rights and remedies
against any Borrower shall not be impaired by, any action or inaction of the L/C
Issuer required or permitted under any law, order, or practice that is required
or permitted to be applied to any Letter of Credit or this Agreement, including
the Law or any order of a jurisdiction where the L/C Issuer or the beneficiary
is located, the practice stated in the ISP, or in the decisions, opinions,
practice statements, or official commentary of the ICC Banking Commission, the
Bankers Association for Finance and Trade - International Financial Services
Association (BAFT-IFSA), or the Institute of International Banking Law &
Practice, whether or not any Letter of Credit chooses such law or practice.

 

(h)          Letter of Credit Fees. The Company or the applicable Designated
Borrower shall pay to the Administrative Agent for the account of each Revolving
Credit Lender in accordance, subject to Section 2.17, with its Applicable
Revolving Credit Percentage a Letter of Credit fee (the “Letter of Credit Fee”)
for each Letter of Credit equal to the Applicable Rate times the daily amount
available to be drawn under such Letter of Credit. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.06.
Letter of Credit Fees shall be (i) due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand and (ii) computed on a
quarterly basis in arrears. If there is any change in the Applicable Rate during
any quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect.
Notwithstanding anything to the contrary contained herein, upon the request of
the Required Revolving Lenders, while any Event of Default exists, all Letter of
Credit Fees shall accrue at the Default Rate.

 

(i)          Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Company or the applicable Designated Borrower shall pay directly to
the L/C Issuer for its own account a fronting fee with respect to each Letter of
Credit, at the rate per annum specified in the Fee Letter, computed on the daily
amount available to be drawn under such Letter of Credit on a quarterly basis in
arrears. Such fronting fee shall be due and payable on the tenth Business Day
after the end of each March, June, September and December in respect of the most
recently-ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. In addition, the Company or the applicable
Designated Borrower shall pay directly to the L/C Issuer for its own account the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of the L/C Issuer relating to letters of credit as
from time to time in effect. Such customary fees and standard costs and charges
are due and payable on demand and are nonrefundable.

 

41

 

 

(j)          Conflict with Issuer Documents. In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.

 

2.04         Swing Line Loans.

 

(a)          The Swing Line. Subject to the terms and conditions set forth
herein, the Swing Line Lender, in reliance upon the agreements of the other
Lenders set forth in this Section 2.04, shall make loans (each such loan, a
“Swing Line Loan”) to the Company or a Designated Borrower from time to time on
any Business Day during the Availability Period in an aggregate amount not to
exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Applicable Revolving Credit Percentage of the Outstanding Amount of Revolving
Credit Loans and L/C Obligations of the Lender acting as Swing Line Lender, may
exceed the amount of such Lender’s Revolving Credit Commitment; provided,
however, that (i) after giving effect to any Swing Line Loan, (x) the Total
Revolving Credit Outstandings shall not exceed the Aggregate Revolving Credit
Commitments, and (y) the Revolving Credit Exposure of any Revolving Credit
Lender shall not exceed such Lender’s Revolving Credit Commitment, (ii) neither
the Company nor any Designated Borrower shall use the proceeds of any Swing Line
Loan to refinance any outstanding Swing Line Loan, and (iii) the Swing Line
Lender shall not be under any obligation to make any Swing Line Loan if it shall
determine (which determination shall be conclusive and binding absent manifest
error) that it has, or by such Credit Extension may have, Fronting Exposure.
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Company and the Designated Borrowers may borrow under this Section
2.04, prepay under Section 2.05, and reborrow under this Section 2.04. Each
Swing Line Loan shall be a Base Rate Loan. Immediately upon the making of a
Swing Line Loan, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Revolving Credit Lender’s Applicable Revolving Credit Percentage times the
amount of such Swing Line Loan.

 

(b)          Borrowing Procedures. Each Swing Line Borrowing shall be made upon
the Company’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, (ii) the requested borrowing date, which shall
be a Business Day and (iii) whether the Company or a Designated Borrower will be
the recipient of the Swing Line Borrowing. Each such telephonic notice must be
confirmed promptly by delivery to the Swing Line Lender and the Administrative
Agent of a written Swing Line Loan Notice, appropriately completed and signed by
a Responsible Officer of the Company. Promptly after receipt by the Swing Line
Lender of any telephonic Swing Line Loan Notice, the Swing Line Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swing Line Loan Notice and, if not,
the Swing Line Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof. Unless the Swing Line Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Revolving Credit Lender) prior to 2:00 p.m. on the date of
the proposed Swing Line Borrowing (A) directing the Swing Line Lender not to
make such Swing Line Loan as a result of the limitations set forth in the first
proviso to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Article IV is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Company or the
applicable Designated Borrower, as the case may be.

 

42

 

 

(c)          Refinancing of Swing Line Loans.

 

(i)          The Swing Line Lender at any time in its sole discretion may
request, on behalf of the Company or a Designated Borrower, as the case may be
(which hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Revolving Credit Lender make a Base Rate Loan in an amount
equal to such Revolving Credit Lender’s Applicable Revolving Credit Percentage
of the amount of Swing Line Loans then outstanding. Such request shall be made
in writing (which written request shall be deemed to be a Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Aggregate Revolving Credit Commitments and the conditions set forth in Section
4.02. The Swing Line Lender shall furnish the Company and, if applicable, the
Designated Borrower with a copy of the applicable Loan Notice promptly after
delivering such notice to the Administrative Agent. Each Revolving Credit Lender
shall make an amount equal to its Applicable Revolving Credit Percentage of the
amount specified in such Loan Notice available to the Administrative Agent in
immediately available funds (and the Administrative Agent may apply Cash
Collateral available with respect to the applicable Swing Line Loan) for the
account of the Swing Line Lender at the Administrative Agent’s Office not later
than 1:00 p.m. on the day specified in such Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Company or the applicable
Designated Borrower in such amount. The Administrative Agent shall remit the
funds so received to the Swing Line Lender.

 

(ii)         If for any reason any Swing Line Loan cannot be refinanced by such
a Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

 

43

 

 

(iii)        If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Revolving Credit Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the Swing Line Lender at a rate per annum
equal to the greater of the Federal Funds Rate and a rate determined by the
Swing Line Lender in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Swing Line Lender in connection with the foregoing. If such
Revolving Credit Lender pays such amount (with interest and fees as aforesaid),
the amount so paid shall constitute such Revolving Credit Lender’s Revolving
Credit Loan included in the relevant Revolving Credit Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be. A certificate
of the Swing Line Lender submitted to any Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (iii) shall be
conclusive absent manifest error.

 

(iv)        Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or to purchase and fund risk participations in Swing Line Loans pursuant
to this Section 2.04(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Company, any Designated Borrower or any other Person for any
reason whatsoever, (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Revolving Credit Lender’s obligation to
make Revolving Credit Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.02. No such funding of risk participations
shall relieve or otherwise impair the obligation of the Company or any
Designated Borrower to repay Swing Line Loans, together with interest as
provided herein.

 

(d)          Repayment of Participations.

 

(i)          At any time after any Revolving Credit Lender has purchased and
funded a risk participation in a Swing Line Loan, if the Swing Line Lender
receives any payment on account of such Swing Line Loan, the Swing Line Lender
will distribute to such Revolving Credit Lender its Applicable Revolving Credit
Percentage thereof in the same funds as those received by the Swing Line Lender.

 

(ii)         If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Revolving Credit Lender shall pay to the Swing Line Lender
its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the Federal Funds
Rate. The Administrative Agent will make such demand upon the request of the
Swing Line Lender. The obligations of the Revolving Credit Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.

 

(e)          Interest for Account of Swing Line Lender. The Swing Line Lender
shall be responsible for invoicing the Company or the applicable Designated
Borrower for interest on the Swing Line Loans. Until each Revolving Credit
Lender funds its Base Rate Loan or risk participation pursuant to this Section
2.04 to refinance such Revolving Credit Lender’s Applicable Revolving Credit
Percentage of any Swing Line Loan, interest in respect of such Applicable
Revolving Credit Percentage shall be solely for the account of the Swing Line
Lender.

 

44

 

 

(f)          Payments Directly to Swing Line Lender. The Company or the
applicable Designated Borrower shall make all payments of principal and interest
in respect of the Swing Line Loans directly to the Swing Line Lender.

 

2.05         Prepayments. (a) Optional. (i) Each Borrower may, upon notice by
the Company to the Administrative Agent, at any time or from time to time
voluntarily prepay Term Loans or Revolving Credit Loans in whole or in part
without premium or penalty; provided that (A) such notice must be received by
the Administrative Agent not later than 11:00 a.m. (1) three Business Days prior
to any date of prepayment of Eurodollar Rate Loans and (2) on the date of
prepayment of Base Rate Loans; (B) any prepayment of Eurodollar Rate Loans shall
be in a principal amount of $1,000,000 or a whole multiple of $100,000 in excess
thereof; and (C) any prepayment of Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof or, in each
case, if less, the entire principal amount thereof then outstanding. Each such
notice shall specify the date and amount of such prepayment and the Type(s) of
Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid, the
Interest Period(s) of such Loans. The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s ratable portion of such prepayment (based on such Lender’s Applicable
Percentage in respect of the relevant Facility). If such notice is given by the
Company, the applicable Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05. Each prepayment of the outstanding Term Loans
pursuant to this Section 2.05(a) shall be applied to the principal repayment
installments thereof on a pro-rata basis. Subject to Section 2.17, such
prepayments shall be paid to the Lenders in accordance with their respective
Applicable Percentages in respect of each of the relevant Facilities.

 

(ii)         Each Borrower may, upon notice by the Company to the Swing Line
Lender (with a copy to the Administrative Agent), at any time or from time to
time, voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (A) such notice must be received by the Swing Line Lender
and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (B) any such prepayment shall be in a minimum principal amount
of $100,000. Each such notice shall specify the date and amount of such
prepayment. If such notice is given by the Company, the applicable Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein.

 

(b)          Mandatory. (i) If the Company or any of its Subsidiaries Disposes
of any property permitted by Section 7.05(f) in excess of $500,000 in the
aggregate during the term of this Agreement, which results in the realization by
such Person of Net Cash Proceeds, the Borrowers shall prepay an aggregate
principal amount of Loans equal to 100% of such Net Cash Proceeds promptly
after, and in no event later than five Business Days after, receipt thereof by
such Person (such prepayments to be applied as set forth in clauses (iv) and
(vii) below).

 

45

 

 

(ii)         Upon the incurrence or issuance by the Company or any of its
Subsidiaries of any Indebtedness (other than Indebtedness expressly permitted to
be incurred or issued pursuant to Section 7.03), the Borrowers shall prepay an
aggregate principal amount of Loans equal to 100% of all Net Cash Proceeds
received therefrom promptly after, and in no event later than five Business Days
after, receipt thereof by the Company or such Subsidiary (such prepayments to be
applied as set forth in clauses (iv) and (vi) below).

 

(iii)        Upon any Extraordinary Receipt in excess of $1,000,000 for each
fiscal year received by or paid to or for the account of the Company or any of
its Subsidiaries, and not otherwise included in clause (i) or (ii) of this
Section 2.05(b), the Borrowers shall prepay an aggregate principal amount of
Loans equal to 100% of all Net Cash Proceeds received therefrom promptly after,
and in no event later than five Business Days after, receipt thereof by the
Company or such Subsidiary (such prepayments to be applied as set forth in
clauses (iv) and (vi) below).

 

(iv)        Each prepayment of Loans pursuant to the foregoing provisions of
this Section 2.05(b) shall be applied, first, to the principal repayment
installments of the Term Loans on a pro-rata basis and, second, to the Revolving
Credit Facility in the manner set forth in clause (vi) of this Section 2.05(b).
Subject to Section 2.17, such prepayments shall be paid to the Lenders in
accordance with their respective Applicable Percentages in respect of the
relevant Facilities.

 

(v)         If for any reason the Total Revolving Credit Outstandings at any
time exceed the Aggregate Revolving Credit Commitments at such time, the
Borrowers shall immediately prepay Revolving Credit Loans, Swing Line Loans and
L/C Borrowings and/or Cash Collateralize the L/C Obligations in an aggregate
amount equal to such excess; provided, however, that the Borrowers shall not be
required to Cash Collateralize the L/C Obligations pursuant to this Section
2.05(b)(v) unless, after the prepayment of the Revolving Credit Loans and Swing
Line Loans, the Total Revolving Credit Outstandings exceed the Aggregate
Revolving Credit Commitments at such time.

 

(vi)        Except as otherwise provided in Section 2.17, prepayments of the
Revolving Credit Facility made pursuant to this Section 2.05(b), first, shall be
applied ratably to the L/C Borrowings and the Swing Line Loans, second, shall be
applied ratably to the outstanding Revolving Credit Loans, and, third, shall be
used to Cash Collateralize the remaining L/C Obligations in the Minimum
Collateral Amount. Upon the drawing of any Letter of Credit that has been Cash
Collateralized, the funds held as Cash Collateral shall be applied (without any
further action by or notice to or from the Borrowers or any other Loan Party or
any Defaulting Lender that has provided Cash Collateral) to reimburse the L/C
Issuer or the Revolving Credit Lenders, as applicable.

 

46

 

 

2.06         Termination or Reduction of Revolving Credit Commitments. (a)
Optional. The Borrowers may, upon notice by the Company to the Administrative
Agent and without penalty or premium, terminate the Aggregate Revolving Credit
Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit, or from
time to time permanently reduce the Aggregate Revolving Credit Commitments, the
Letter of Credit Sublimit or the Swing Line Sublimit; provided that (i) any such
notice shall be received by the Administrative Agent not later than 11:00 a.m.
five Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $5,000,000 or any whole
multiple of $1,000,000 in excess thereof, (iii) the Borrowers shall not
terminate or reduce (A) the Aggregate Revolving Credit Commitments if, after
giving effect thereto and to any concurrent prepayments hereunder, the Total
Revolving Credit Outstandings would exceed the Aggregate Revolving Credit
Commitments, (B) the Letter of Credit Sublimit if, after giving effect thereto,
the Outstanding Amount of L/C Obligations not fully Cash Collateralized
hereunder would exceed the Letter of Credit Sublimit, or (C) the Swing Line
Sublimit if, after giving effect thereto and to any concurrent prepayments
hereunder, the Outstanding Amount of Swing Line Loans would exceed the Swingline
Sublimit and (iv) if, after giving effect to any reduction or termination of the
Aggregate Revolving Credit Commitments, the Letter of Credit Sublimit or the
Swing Line Sublimit exceeds the amount of the Aggregate Revolving Credit
Commitments, such Sublimit shall be automatically reduced by the amount of such
excess. The Administrative Agent will promptly notify the Lenders of any such
notice of termination or reduction of the Aggregate Revolving Credit
Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit. Any
reduction of the Aggregate Revolving Credit Commitments shall be applied to the
Revolving Credit Commitment of each Revolving Credit Lender according to its
Applicable Revolving Credit Percentage. All fees accrued until the effective
date of any termination of the Aggregate Revolving Credit Commitments shall be
paid on the effective date of such termination.

 

(b)          Mandatory. (i) The aggregate Term Commitments shall be
automatically and permanently reduced to zero following the funding of the
entire Term Loan on the Closing Date.

 

(ii)         If after giving effect to any reduction or termination of Revolving
Credit Commitments under Section 2.06(a), the Letter of Credit Sublimit or the
Swing Line Sublimit exceeds the Revolving Credit Facility at such time, the
Letter of Credit Sublimit or the Swing Line Sublimit, as the case may be, shall
be automatically reduced by the amount of such excess.

 

(c)          Application of Commitment Reductions; Payment of Fees. The
Administrative Agent will promptly notify the Lenders of any termination or
reduction of the Letter of Credit Sublimit, the Swing Line Sublimit or the
Revolving Credit Commitment under this Section 2.06. Upon any reduction of the
Revolving Credit Commitments, the Revolving Credit Commitment of each Revolving
Credit Lender shall be reduced by such Lender’s Applicable Revolving Credit
Percentage of such reduction amount. All fees in respect of the Revolving Credit
Facility accrued until the effective date of any termination of the Revolving
Credit Facility shall be paid on the effective date of such termination.

 

2.07         Repayment of Loans.

 

(a)          Term Loans. On or before the last Business Day of each March, June,
September and December, the Company shall repay to the Term Loan Lenders the
aggregate principal amount of all Term Loans in quarterly principal installments
of $875,000 each, commencing on December 31, 2012 (which principal amounts shall
be reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.05); provided, however, that the final
principal repayment installment of the Term Loans shall be repaid on the
Maturity Date for the Term Loan Facility and in any event shall be in an amount
equal to the aggregate principal amount of all Term Loans outstanding on such
date.

 

47

 

 

(b)          Revolving Credit Loans. Each Borrower shall repay to the Revolving
Credit Lenders on the Maturity Date for the Revolving Credit Facility the
aggregate principal amount of all Revolving Credit Loans made to such Borrower
outstanding on such date.

 

(c)          Swing Line Loans. Each Borrower shall repay each Swing Line Loan
made to such Borrower on the earlier to occur of (i) the date ten Business Days
after such Loan is made and (ii) the Maturity Date for the Revolving Credit
Facility.

 

2.08         Interest.

 

(a)          Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate; (ii) each Base Rate Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate; and (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.

 

(b)          (i)          If any amount of principal of any Loan is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

(ii)         If any amount (other than principal of any Loan) payable by any
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Term Lenders (in the case of
the Term Loan Facility) and the Required Revolving Lenders (in the case of the
Revolving Credit Facility), such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

(iii)        Upon the request of the Required Term Lenders (in the case of the
Term Loan Facility) and the Required Revolving Lenders (in the case of the
Revolving Credit Facility), while any Event of Default exists (other than as set
forth in clauses (b)(i) and (b)(ii) above), the Borrowers shall pay interest on
the principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.

 

(iv)        Accrued and unpaid interest on past due amounts (including interest
on past due interest) shall be due and payable upon demand.

 

(c)          Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

48

 

 

2.09         Fees. In addition to certain fees described in subsections (h) and
(i) of Section 2.03:

 

(a)          Commitment Fee. The Company shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its
Applicable Revolving Credit Percentage, a commitment fee equal to the Applicable
Rate times the actual daily amount by which the Aggregate Revolving Credit
Commitments exceeds the sum of (i) the Outstanding Amount of Revolving Credit
Loans and (ii) the Outstanding Amount of L/C Obligations, subject to adjustment
as provided in Section 2.17. For the avoidance of doubt, the Outstanding Amount
of Swing Line Loans shall not be counted towards or considered usage of the
Aggregate Revolving Credit Commitments for purposes of determining the
commitment fee. The commitment fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period. The commitment fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

 

(b)          Other Fees. (i) The Company shall pay to the Arranger and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

 

(ii)         The Company shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

 

2.10         Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.

 

(a)          All computations of interest for Base Rate Loans (including Base
Rate Loans determined by reference to the Eurodollar Rate) shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed.
All other computations of fees and interest shall be made on the basis of a
360-day year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

 

49

 

 

(b)          If, as a result of any restatement of or other adjustment to the
financial statements of the Company or for any other reason, the Company or the
Lenders determine that (i) the Consolidated Total Rent Adjusted Leverage Ratio
as calculated by the Company as of any applicable date was inaccurate and (ii) a
proper calculation of the Consolidated Total Rent Adjusted Leverage Ratio would
have resulted in higher pricing for such period, each Borrower shall immediately
and retroactively be obligated to pay to the Administrative Agent for the
account of the applicable Lenders or the L/C Issuer, as the case may be,
promptly on demand by the Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to any Borrower under
the Bankruptcy Code of the United States, automatically and without further
action by the Administrative Agent, any Lender or the L/C Issuer), an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period. This paragraph shall not limit the rights of the Administrative Agent,
any Lender or the L/C Issuer, as the case may be, under Section 2.03(c)(iii),
2.03(h) or 2.08(b) or under Article VIII. The Borrowers’ obligations under this
paragraph shall survive the termination of the Aggregate Commitments and the
repayment of all other Obligations hereunder.

 

2.11         Evidence of Debt.

 

(a)          The Credit Extensions made by each Lender shall be evidenced by one
or more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the
Borrowers and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrowers hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrowers shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

 

(b)          In addition to the accounts and records referred to in subsection
(a) above, each Lender and the Administrative Agent shall maintain in accordance
with its usual practice accounts or records evidencing the purchases and sales
by such Lender of participations in Letters of Credit and Swing Line Loans. In
the event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

 

50

 

 

 

2.12         Payments Generally; Administrative Agent’s Clawback.

 

(a)          General. All payments to be made by the Borrowers shall be made
free and clear of and without condition or deduction for any counterclaim,
defense, recoupment or setoff. Except as otherwise expressly provided herein,
all payments by the Borrowers hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the Administrative Agent’s Office in Dollars and in immediately available
funds not later than 2:00 p.m. on the date specified herein. The Administrative
Agent will promptly distribute to each Lender its Applicable Percentage in
respect of the relevant Facility (or other applicable share as provided herein)
of such payment in like funds as received by wire transfer to such Lender’s
Lending Office. All payments received by the Administrative Agent after 2:00
p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by any Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

 

(b)          (i) Funding by Lenders; Presumption by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.02 (or, in the case of a Borrowing of Base Rate Loans, that such Lender has
made such share available in accordance with and at the time required by Section
2.02) and may, in reliance upon such assumption, make available to the
applicable Borrower a corresponding amount. In such event, if a Lender has not
in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to such
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by such Borrower, the interest rate applicable to Base Rate
Loans. If such Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to such Borrower the amount of such interest paid by
such Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by such Borrower
shall be without prejudice to any claim such Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

 

51

 

 

(ii)         Payments by Borrowers; Presumptions by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the L/C Issuer, as the case
may be, the amount due. In such event, if such Borrower has not in fact made
such payment, then each of the Appropriate Lenders or the L/C Issuer, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

 

A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.

 

(c)          Failure to Satisfy Conditions Precedent. If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to any Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

 

(d)          Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Term Loans and Revolving Credit Loans, to fund participations
in Letters of Credit and Swing Line Loans and to make payments pursuant to
Section 10.04(c) are several and not joint. The failure of any Lender to make
any Loan, to fund any such participation or to make any payment under Section
10.04(c) on any date required hereunder shall not relieve any other Lender of
its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or to make its payment under Section 10.04(c).

 

(e)          Funding Source. Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

2.13         Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations in respect of any of the Facilities due and payable to such
Lender hereunder and under the other Loan Documents at such time in excess of
its ratable share (according to the proportion of (i) the amount of such
Obligations due and payable to such Lender at such time to (ii) the aggregate
amount of the Obligations in respect of the Facilities due and payable to all
Lenders hereunder and under the other Loan Documents at such time) of payments
on account of the Obligations in respect of the Facilities due and payable to
all Lenders hereunder and under the other Loan Documents at such time obtained
by all the Lenders at such time or (b) Obligations in respect of any of the
Facilities owing (but not due and payable) to such Lender hereunder and under
the other Loan Documents at such time in excess of its ratable share (according
to the proportion of (i) the amount of such Obligations owing (but not due and
payable) to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Facilities owing (but not due and payable) to all
Lenders hereunder and under the other Loan Documents at such time) of payments
on account of the Obligations in respect of the Facilities owing (but not due
and payable) to all Lenders hereunder and under the other Loan Documents at such
time obtained by all of the Lenders at such time, then, in each case under
clauses (a) and (b) above, the Lender receiving such greater proportion shall
(A) notify the Administrative Agent of such fact, and (B) purchase (for cash at
face value) participations in the Loans and subparticipations in L/C Obligations
and Swing Line Loans of the other Lenders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of Obligations in
respect of the Facilities then due and payable to the Lenders or owing (but not
due and payable) to the Lenders, as the case may be, provided that:

 

52

 

 

(i)          if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 

(ii)         the provisions of this Section shall not be construed to apply to
(A) any payment made by or on behalf of a Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (B) the application of Cash
Collateral provided for in Section 2.16, or (C) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the Company or any
Subsidiary or Affiliate thereof (as to which the provisions of this Section
shall apply).

 

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

 

2.14         Designated Borrowers. (a) Effective as of the date hereof there are
no “Designated Borrowers” hereunder.

 

53

 

 

(b)          The Company may at any time, upon not less than ten Business Days’
notice from the Company to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), designate any
U.S. Subsidiary of the Company (an “Applicant Borrower”) as a Designated
Borrower to receive Revolving Credit Loans and Swing Line Loans hereunder and to
apply for Letters of Credit to be issued hereunder by delivering to the
Administrative Agent (which shall promptly deliver counterparts thereof to each
Revolving Credit Lender) a duly executed notice and agreement in substantially
the form of Exhibit L (a “Designated Borrower Request and Assumption
Agreement”). The parties hereto acknowledge and agree that prior to any
Applicant Borrower becoming entitled to utilize the credit facilities provided
for herein the Administrative Agent and the Revolving Credit Lenders shall have
received such supporting resolutions, incumbency certificates, opinions of
counsel and other documents or information, in form, content and scope
reasonably satisfactory to the Administrative Agent, as may be required by the
Administrative Agent or the Required Revolving Lenders in their reasonable
discretion, and Revolving Credit Notes signed by such new Borrowers to the
extent any Revolving Credit Lenders so require. If the Administrative Agent and
the Required Revolving Lenders agree (such consent not to be unreasonably
withheld, delayed or conditioned) that an Applicant Borrower shall be entitled
to receive Revolving Credit Loans and Swing Line Loans hereunder and to have
Letters of Credit issued for its account hereunder, then promptly following
receipt of all such requested resolutions, incumbency certificates, opinions of
counsel and other documents or information, the Administrative Agent shall send
a notice in substantially the form of Exhibit M (a “Designated Borrower Notice”)
to the Company and the Revolving Credit Lenders specifying the effective date
upon which the Applicant Borrower shall constitute a Designated Borrower for
purposes hereof (which effective date shall not be later than two Business Days
following delivery of such notice), whereupon each of the Lenders agrees to
permit such Designated Borrower to receive Revolving Credit Loans and Swing Line
Loans hereunder and to have Letters of Credit issued for its account hereunder,
in each case on the terms and conditions set forth herein, and each of the
parties agrees that such Designated Borrower otherwise shall be a Borrower for
all purposes of this Agreement; provided that no Committed Loan Notice or Letter
of Credit Application may be submitted by or on behalf of such Designated
Borrower before such effective date.

 

The Obligations (other than Obligations with respect to the Term Facility) of
the Company and each Designated Borrower shall be joint and several. Each of
Holdings and the Company shall guaranty the Obligations of each Designated
Borrower pursuant to the terms of the Guaranty Agreement.

 

Each U.S. Subsidiary of the Company that is or becomes a “Designated Borrower”
pursuant to this Section 2.14 hereby irrevocably appoints the Company as its
agent for all purposes relevant to this Agreement and each of the other Loan
Documents, including (i) the giving and receipt of notices, (ii) the execution
and delivery of all documents, instruments and certificates contemplated herein
and all modifications hereto, and (iii) the receipt of the proceeds of any Loans
made by the Lenders, to any such Designated Borrower hereunder. Any
acknowledgment, consent, direction, certification or other action which might
otherwise be valid or effective only if given or taken by all Borrowers, or by
each Borrower acting singly, shall be valid and effective if given or taken only
by the Company, whether or not any such other Borrower joins therein. Any
notice, demand, consent, acknowledgement, direction, certification or other
communication delivered to the Company in accordance with the terms of this
Agreement shall be deemed to have been delivered to each Designated Borrower.

 

The Company may from time to time, upon not less than ten Business Days’ notice
from the Company to the Administrative Agent (or such shorter period as may be
agreed by the Administrative Agent in its sole discretion), terminate a
Designated Borrower’s status as such; provided that there are no outstanding
Revolving Credit or Swing Line Loans payable by such Designated Borrower,
outstanding Letters of Credit issued for the account such Designated Borrower,
or other amounts payable by such Designated Borrower on account of any Revolving
Credit Loans or Swing Line Loans made to it or Letters of Credit issued for its
account, as of the effective date of such termination. The Administrative Agent
will promptly notify the Revolving Credit Lenders of any such termination of a
Designated Borrower’s status.

 

54

 

 

2.15         Incremental Term Loan Option; Increase in Revolving Credit
Commitments. At their election, the Borrowers may, upon notice from the Company
to the Administrative Agent (which shall promptly notify the Lenders), from time
to time on or after the Closing Date, request the addition of a new tranche of
term loans (an “Incremental Term Facility”), an increase in the Revolving Credit
Commitments (a “Revolving Commitment Increase”) or a combination thereof;
provided that (i) at the time of any such request and upon the effectiveness of
the Incremental Term Facility Amendment or the Revolving Commitment Increase
referred to below, no Default shall exist and Holdings shall be in pro forma
compliance with the financial covenants set forth in Section 7.11 (as
demonstrated in a Compliance Certificate executed by a Responsible Officer of
Holdings), (ii) no existing Lender shall be required to provide any portion of
any Incremental Term Facility or Revolving Commitment Increase, (iii) each
Incremental Term Facility or Revolving Commitment Increase shall be in a minimum
amount of $10,000,000 and in increments of $1,000,000 in excess thereof, (iv) no
more than three requests for a Revolving Commitment Increase or an Incremental
Term Facility may be made during the term of this Agreement and (v) the
aggregate amount of all such Incremental Term Facilities and Revolving
Commitment Increases shall not exceed, collectively, $50,000,000. At the time of
sending such notice, the Company (in consultation with the Administrative Agent)
shall specify the time period within which each Lender is requested to respond
(which shall in no event be less than ten Business Days from the date of
delivery of such notice to the Lenders). Each Incremental Term Facility (a)
shall rank pari passu or junior in right of payment and of security with the
Loans (and any such Incremental Term Facility which is junior in right of
payment shall have customary second lien, subordination, standstill and other
provisions reasonably acceptable to the Administrative Agent), (b) shall not
mature earlier than the Maturity Date, (c) shall have a weighted average life
and contain terms as to prepayments, amortization and pricing that are
reasonably acceptable to the Administrative Agent and the Required Lenders, (d)
shall contain provisions as to the requirement that any Lien thereunder on any
property also granted to or held by the Administrative Agent under any Loan
Document shall be released on any Collateral Release Date as provided herein,
and (e) shall not contain additional or different covenants or financial
covenants which are more restrictive in any material respect than the covenants
in the Loan Documents at the time of the incurrence of such Incremental Term
Facility unless either (x) such covenants benefit all of the Lenders or (y) such
covenants apply only after the Facility Termination Date. Any such notice shall
set forth the amount and terms of the relevant Incremental Term Facility or
Revolving Commitment Increase requested by the Borrowers and to be agreed by any
Lenders or Additional Lenders (as defined below) under such Incremental Term
Facility or providing such Revolving Commitment Increase. The Borrowers may
arrange for one or more banks or other financial institutions, each of which
shall be reasonably satisfactory to the Administrative Agent and, with respect
only to Revolving Commitment Increases, the Swing Line Lenders and the L/C
Issuers (any such bank or other financial institution being called an
“Additional Lender”), to extend commitments under the Incremental Term Facility
or provide a portion of the Revolving Commitment Increase, and each existing
Lender shall be afforded an opportunity, but shall not be required, to provide a
portion of any such Incremental Term Facility or provide a portion of such
Revolving Commitment Increase. Each Additional Lender shall become a Lender
hereunder pursuant to a joinder agreement in form and substance reasonably
satisfactory to the Administrative Agent and its counsel. Each Incremental Term
Facility shall be evidenced by an amendment (an “Incremental Term Facility
Amendment”) to this Agreement and, as appropriate, the other Loan Documents,
executed by the Borrowers, each existing Lender agreeing to provide any portion
of the Incremental Term Facility, if any, each Additional Lender, if any, and
the Administrative Agent. An Incremental Term Facility Amendment may, without
the consent of any other Lenders, effect such amendments to this Agreement and
the other Loan Documents as are determined by the Administrative Agent to be
reasonably necessary to effect the provisions of this Section. As a condition
precedent to any Revolving Commitment Increase or any Incremental Term Facility
Amendment, the Company shall deliver to the Administrative Agent a certificate
of each Loan Party dated as of the effective date of any such Revolving
Commitment Increase or Incremental Term Facility Amendment, as the case may be,
(in sufficient copies for each Lender) signed by a Responsible Officer of such
Loan Party (a) certifying and attaching the resolutions adopted by such Loan
Party approving or consenting to such Revolving Commitment Increase or
Incremental Term Facility Amendment, and (b) in the case of the Company,
certifying that, before and after giving effect to such Revolving Commitment
Increase or Incremental Term Facility Amendment, (i) the representations and
warranties contained in Article V and the other Loan Documents are true and
correct in all material respects on and as of the effective date of any such
Revolving Commitment Increase or Incremental Term Facility Amendment, except
that (A) if a qualifier relating to materiality, Material Adverse Effect or a
similar concept applies, such representation or warranty is true and correct in
all respects, (B) to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects as of such earlier date (except that if a qualifier
relating to materiality, Material Adverse Effect or a similar concept applies,
such representation or warranty is true and correct in all respects as of such
earlier date), and (C) for purposes of this Section 2.15, the representations
and warranties contained in subsections (a) and (b) of Section 5.05 shall be
deemed to refer to the most recent statements furnished pursuant to clauses (a)
and (b), respectively, of Section 6.01, and (ii) no Default exists. No Revolving
Commitment Increase shall increase the Letter of Credit Sublimit or the Swing
Line Sublimit without the written consent of the L/C Issuers or the Swing Line
Lenders, as applicable. This Section shall supersede any provisions in Sections
2.13 or 10.01 to the contrary.

 

55

 

 

2.16         Cash Collateral.

 

(a)          Certain Credit Support Events. If (i) the L/C Issuer has honored
any full or partial drawing request under any Letter of Credit and such drawing
has resulted in an L/C Borrowing, (ii) as of the Letter of Credit Expiration
Date, any L/C Obligation for any reason remains outstanding, (iii) the Company
shall be required to provide Cash Collateral pursuant to Section 8.02(c), or
(iv) there shall exist a Defaulting Lender, the Company shall immediately (in
the case of clause (iii) above) or within one Business Day (in all other cases)
following any request by the Administrative Agent or the L/C Issuer, provide
Cash Collateral in an amount not less than the applicable Minimum Collateral
Amount (determined in the case of Cash Collateral provided pursuant to clause
(iv) above, after giving effect to Section 2.17(a)(iv) and any Cash Collateral
provided by the Defaulting Lender).

 

56

 

 

(b)          Grant of Security Interest. The Borrowers, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grant to (and
subjects to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuer and the Lenders, and agrees to maintain, a
first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to Section
2.16(c). If at any time the Administrative Agent determines that Cash Collateral
is subject to any right or claim of any Person other than the Administrative
Agent or the L/C Issuer as herein provided, or that the total amount of such
Cash Collateral is less than the Minimum Collateral Amount, the Company will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency. All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America. The Borrowers shall
pay on demand therefor from time to time all customary account opening, activity
and other administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral.

 

(c)          Application. Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under any of this Section 2.16 or
Sections 2.03, 2.04, 2.05, 2.17 or 8.02 in respect of Letters of Credit shall be
held and applied to the satisfaction of the specific L/C Obligations,
obligations to fund participations therein (including, as to Cash Collateral
provided by a Revolving Credit Lender that is a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein.

 

(d)          Release. Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or to secure other obligations shall be
released promptly following (i) the elimination of the applicable Fronting
Exposure or other obligations giving rise thereto (including by the termination
of Defaulting Lender status of the applicable Revolving Credit Lender (or, as
appropriate, its assignee following compliance with Section 10.06(b)(vi))) or
(ii) the determination by the Administrative Agent and the L/C Issuer that there
exists excess Cash Collateral; provided, however, (x) any such release shall be
without prejudice to, and any disbursement or other transfer of Cash Collateral
shall be and remain subject to, any other Lien conferred under the Loan
Documents and the other applicable provisions of the Loan Documents, and (y) the
Person providing Cash Collateral and the L/C Issuer may agree that Cash
Collateral shall not be released but instead held to support future anticipated
Fronting Exposure or other obligations.

 

2.17         Defaulting Lenders.

 

(a)          Adjustments. Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i)          Waivers and Amendments. Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of “Required Lenders”,
“Required Revolving Credit Lenders”, “Required Term Lenders” and Section 10.01.

 

57

 

 

(ii)         Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, if such Defaulting Lender is a Revolving Credit Lender,
to the payment on a pro rata basis of any amounts owing by such Defaulting
Lender to the L/C Issuer or Swing Line Lender hereunder; third, if such
Defaulting Lender is a Revolving Credit Lender, to Cash Collateralize the L/C
Issuer’s Fronting Exposure with respect to such Defaulting Lender in accordance
with Section 2.16; fourth, as the Company may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Company, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y) if
such Defaulting Lender is a Revolving Credit Lender, Cash Collateralize the L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.16; sixth, in the case of a Defaulting Lender under any Facility,
to the payment of any amounts owing to the other Lenders under such Facility (in
the case of the Revolving Credit Facility, including the L/C Issuer or Swing
Line Lender) as a result of any judgment of a court of competent jurisdiction
obtained by any Lender under such Facility (in the case of the Revolving Credit
Facility, including the L/C Issuer or the Swing Line Lender) against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to any Borrower as a result
of any judgment of a court of competent jurisdiction obtained by such Borrower
against such Defaulting Lender as a result of such Defaulting Lender's breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or L/C Borrowings
in respect of which such Defaulting Lender has not fully funded its appropriate
share, and (y) such Loans were made or the related Letters of Credit were issued
at a time when the conditions set forth in Section 4.02 were satisfied or
waived, such payment shall be applied solely to pay the Loans of, and L/C
Obligations owed to, all Non-Defaulting Lenders under the applicable Facility on
a pro rata basis (and ratably among all applicable Facilities computed in
accordance with the Defaulting Lenders’ respective funding deficiencies) prior
to being applied to the payment of any Loans of, or L/C Obligations owed to,
such Defaulting Lender under the applicable Facility until such time as all
Loans and funded and unfunded participations in L/C Obligations and Swing Line
Loans are held by the Lenders pro rata in accordance with the Commitments
hereunder without giving effect to Section 2.17(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.17(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

58

 

 

(iii)        Certain Fees.

 

(A)         No Defaulting Lender shall be entitled to receive any fee payable
under Section 2.09(a) for any period during which that Lender is a Defaulting
Lender (and no Borrower shall be required to pay any such fee that otherwise
would have been required to have been paid to that Defaulting Lender).

 

(B)         Each Defaulting Lender which is a Revolving Credit Lender shall be
entitled to receive Letter of Credit Fees for any period during which that
Lender is a Defaulting Lender only to the extent allocable to its Applicable
Revolving Credit Percentage of the stated amount of Letters of Credit for which
it has provided Cash Collateral pursuant to Section 2.16.

 

(C)         With respect to any Letter of Credit Fee not required to be paid to
any Defaulting Lender pursuant to clause (A) or (B) above, the Borrowers shall
(x) pay to each Non-Defaulting Lender which is a Revolving Credit Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in L/C Obligations that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to the L/C Issuer the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to such L/C Issuer’s Fronting Exposure
to such Defaulting Lender, and (z) not be required to pay the remaining amount
of any such fee.

 

(iv)        Reallocation of Applicable Revolving Credit Percentages to Reduce
Fronting Exposure. All or any part of such Defaulting Lender’s participation in
L/C Obligations and Swing Line Loans shall be reallocated among the
Non-Defaulting Lenders which are Revolving Credit Lenders in accordance with
their respective Applicable Revolving Credit Percentages (calculated without
regard to such Defaulting Lender’s Revolving Credit Commitment) but only to the
extent that (x) the conditions set forth in Section 4.02 are satisfied at the
time of such reallocation (and, unless the Company shall have otherwise notified
the Administrative Agent at such time, the Borrowers shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Credit Commitment. No reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(v)         Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrowers shall, without prejudice to any right or remedy available to them
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lender’s Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuer’s Fronting Exposure in accordance with the
procedures set forth in Section 2.16.

 

59

 

 

(b)          Defaulting Lender Cure. If the Company, the Administrative Agent
and, in the case that a Defaulting Lender is a Revolving Credit Lender, the
Swing Line Lender and the L/C Issuer agree in writing that a Lender is no longer
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Revolving Credit Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Revolving Credit Loans and funded and unfunded participations in
Letters of Credit and Swing Line Loans to be held on a pro rata basis by the
Lenders in accordance with their Applicable Percentages (without giving effect
to Section 2.17(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrowers while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01         Taxes.

 

(a)          Payments Free of Taxes; Obligation to Withhold; Payments on Account
of Taxes.

 

(i)          Any and all payments by or on account of any obligation of any Loan
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

 

(ii)         If any Loan Party or the Administrative Agent shall be required by
the Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.

 

60

 

 

(iii)        If any Loan Party or the Administrative Agent shall be required by
any applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

 

(b)          Payment of Other Taxes by the Borrowers. Without limiting the
provisions of subsection (a) above, the Borrowers shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

 

(c)          Tax Indemnifications. (i) Each Borrower shall, and does hereby,
jointly and severally indemnify each Recipient, and shall make payment in
respect thereof within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Company by a Lender or the L/C Issuer (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender or the
L/C Issuer, shall be conclusive absent manifest error. Each Borrower shall, and
does hereby, jointly and severally indemnify the Administrative Agent, and shall
make payment in respect thereof within 10 days after demand therefor, for any
amount which a Lender or the L/C Issuer for any reason fails to pay indefeasibly
to the Administrative Agent as required pursuant to Section 3.01(c)(ii) below.

 

(ii)         Each Lender and the L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within 10 days after demand
therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the L/C Issuer (but only to the extent that the
Borrowers have not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrowers to do
so), (y) the Administrative Agent and the Borrowers, as applicable, against any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register and (z)
the Administrative Agent and the Borrowers, as applicable, against any Excluded
Taxes attributable to such Lender or the L/C Issuer, in each case, that are
payable or paid by the Administrative Agent or the Borrowers in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent or by
any Borrower shall be conclusive absent manifest error. Each Lender and the L/C
Issuer hereby authorizes the Administrative Agent to set off and apply any and
all amounts at any time owing to such Lender or the L/C Issuer, as the case may
be, under this Agreement or any other Loan Document against any amount due to
the Administrative Agent under this clause (ii).

 

61

 

 

(d)          Evidence of Payments. Upon request by the Company or the
Administrative Agent, as the case may be, after any payment of Taxes by the
Borrowers or by the Administrative Agent to a Governmental Authority as provided
in this Section 3.01, the Company shall deliver to the Administrative Agent or
the Administrative Agent shall deliver to the Company, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the Company
or the Administrative Agent, as the case may be.

 

(e)          Status of Lenders; Tax Documentation.

 

(i)          Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Company and the Administrative Agent, at the time or times
reasonably requested by the Company or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Company or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Company or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(ii)         Without limiting the generality of the foregoing, in the event that
any Borrower is a U.S. Person,

 

(A)         any Lender that is a U.S. Person shall deliver to the Company and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

62

 

 

(B)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Company and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:

 

(I)         in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

(II)        executed originals of IRS Form W-8ECI;

 

(III)       in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit J-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of any Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN; or

 

(IV)        to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit J-2 or
Exhibit J-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit J-4 on
behalf of each such direct and indirect partner;

 

(C)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Company and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

63

 

 

(D)         if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Company and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Company or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

(iii)        Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Company and the Administrative Agent in writing of its legal
inability to do so.

 

(f)          Treatment of Certain Refunds. Unless required by applicable Laws,
at no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender or the L/C Issuer, or have any obligation
to pay to any Lender or the L/C Issuer, any refund of Taxes withheld or deducted
from funds paid for the account of such Lender or the L/C Issuer, as the case
may be. If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by the Borrowers or with respect to which the Borrowers have paid
additional amounts pursuant to this Section 3.01, it shall pay to the Borrowers
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrowers under this Section 3.01 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) incurred by such Recipient, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that each Borrower, upon the request of the
Recipient, agrees to repay the amount paid over to such Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Borrowers pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the indemnification payments or additional
amounts giving rise to such refund had never been paid. This subsection shall
not be construed to require any Recipient to make available its tax returns (or
any other information relating to its taxes that it deems confidential) to any
Borrower or any other Person.

 

64

 

 

(g)          Survival. Each party’s obligations under this Section 3.01 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender or the L/C Issuer, the
termination of the Commitments and the repayment, satisfaction or discharge of
all other Obligations.

 

3.02         Illegality. If any Lender determines in good faith that any Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurodollar Rate, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Company through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Company that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrowers shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurodollar Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar Rate component thereof until the Administrative Agent is advised
in writing by such Lender that it is no longer illegal for such Lender to
determine or charge interest rates based upon the Eurodollar Rate. Upon any such
prepayment or conversion, the Borrowers shall also pay accrued interest on the
amount so prepaid or converted.

 

3.03         Inability to Determine Rates. If the Required Lenders determine
that for any reason in connection with any request for a Eurodollar Rate Loan or
a conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify the Company
and each Lender. Thereafter, (x) the obligation of the Lenders to make or
maintain Eurodollar Rate Loans shall be suspended, and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice. Upon receipt of such notice, the Company may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans under the appropriate Facility or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans under
the appropriate Facility in the amount specified therein.

 

65

 

 

3.04         Increased Costs; Reserves on Eurodollar Rate Loans.

 

(a)          Increased Costs Generally. If any Change in Law shall:

 

(i)          impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
the L/C Issuer;

 

(ii)         subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

 

(iii)        impose on any Lender or the L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrowers will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

 

(b)          Capital Requirements. If any Lender or the L/C Issuer determines in
good faith that any Change in Law affecting such Lender or the L/C Issuer or any
Lending Office of such Lender or such Lender’s or the L/C Issuer’s holding
company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or the L/C Issuer’s
capital or on the capital of such Lender’s or the L/C Issuer’s holding company,
if any, as a consequence of this Agreement, the Commitments of such Lender or
the Loans made by, or participations in Letters of Credit or Swing Line Loans
held by, such Lender, or the Letters of Credit issued by the L/C Issuer, to a
level below that which such Lender or the L/C Issuer or such Lender’s or the L/C
Issuer’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the L/C Issuer’s policies and the policies
of such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrowers will pay to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.

 

66

 

 

(c)          Certificates for Reimbursement. A certificate of a Lender or the
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or the L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the Company
shall be conclusive absent manifest error. The Borrowers shall pay such Lender
or the L/C Issuer, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

(d)          Delay in Requests. Failure or delay on the part of any Lender or
the L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section 3.04 shall not constitute a waiver of such Lender’s or the L/C
Issuer’s right to demand such compensation, provided that the Borrowers shall
not be required to compensate a Lender or the L/C Issuer pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender or
the L/C Issuer, as the case may be, notifies the Company of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
L/C Issuer’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).

 

(e)          Reserves on Eurodollar Rate Loans. The Borrowers shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), which shall
be due and payable on each date on which interest is payable on such Loan,
provided that the Company shall have received at least 10 days’ prior notice
(with a copy to the Administrative Agent) of such additional interest from such
Lender. If a Lender fails to give notice 10 days prior to the relevant Interest
Payment Date, such additional interest shall be due and payable 10 days from
receipt of such notice.

 

3.05         Compensation for Losses. Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrowers shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

 

(a)          any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

67

 

 

(b)          any failure by the Borrowers (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrowers; or

 

(c)          any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the Company
pursuant to Section 10.13;

 

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. The Borrowers shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.

 

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.

 

3.06         Mitigation Obligations; Replacement of Lenders.

 

(a)          Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires the Borrowers to pay any
Indemnified Taxes or additional amounts to any Lender, the L/C Issuer, or any
Governmental Authority for the account of any Lender or the L/C Issuer pursuant
to Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
at the request of the Company such Lender or the L/C Issuer shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the
reasonable judgment of such Lender or the L/C Issuer, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
3.01 or 3.04, as the case may be, in the future, or eliminate the need for the
notice pursuant to Section 3.02, as applicable, and (ii) in each case, would not
subject such Lender or the L/C Issuer, as the case may be, to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender or the
L/C Issuer, as the case may be. Each Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender or the L/C Issuer in
connection with any such designation or assignment.

 

(b)          Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Borrowers may replace such Lender in accordance with
Section 10.13.

 

3.07         Survival. All of the Borrowers’ obligations under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.



 

68

 

 

ARTICLE IV. CONDITIONS PRECEDENT TO Credit Extensions

 

4.01         Conditions of Initial Credit Extension. The obligation of the L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent:

 

(a)          The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance satisfactory to the Administrative Agent and each of the
Lenders:

 

(i)          executed counterparts of this Agreement, the Guaranty, the Security
Agreement, the Pledge Agreement, each Mortgage Property Support Document and
each other Collateral Document, sufficient in number for distribution to the
Administrative Agent, each Lender and the Borrower;

 

(ii)         a Note executed by each Borrower in favor of each Lender requesting
a Note;

 

(iii)        such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;

 

(iv)        such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;

 

(v)         a favorable opinion of Block & Garden, LLP, counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender, substantially in
the form set forth in Exhibit I;

 

(vi)        a certificate of a Responsible Officer of each Loan Party either (A)
attaching copies of all consents, licenses and approvals required in connection
with the execution, delivery and performance by such Loan Party and the validity
against such Loan Party of the Loan Documents to which it is a party, and such
consents, licenses and approvals shall be in full force and effect, or (B)
stating that no such consents, licenses or approvals are so required;

   

69

 

 

(vii)       a certificate signed by a Responsible Officer of Holdings certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, and (B) that there has been no event or circumstance since June 30,
2012, that has had or could be reasonably expected to have, either individually
or in the aggregate, a Material Adverse Effect;

 

(viii)      searches of UCC filings in the jurisdiction of incorporation or
formation, as applicable, of each Loan Party and each jurisdiction where any
Collateral is located or where a filing would need to be made in order to
perfect the Administrative Agent’s security interest in the Collateral, copies
of the financing statements on file in such jurisdictions and evidence that no
Liens exist other than Permitted Liens;

 

(ix)         completed UCC financing statements for each appropriate
jurisdiction as is necessary, in the Administrative Agent’s sole discretion, to
perfect the Administrative Agent’s security interest in the Collateral;

 

(x)          stock or membership certificates, if any, evidencing the Equity
Interests pledged pursuant to the Collateral Documents and undated stock or
transfer powers duly executed in blank; in each case to the extent such Equity
Interests are certificated;

 

(xi)         in the case of any personal property Collateral located at premises
leased by a Loan Party and set forth on Schedule 4.01(a)(xi), such estoppel
letters, consents and waivers from the landlords of such real property (such
letters, consents and waivers shall be in form and substance satisfactory to the
Administrative Agent); provided, however, that if the Borrowers fail to obtain
any landlord waiver or other consent or document requested of any third party,
then the requirements of this clause (xi) shall be deemed to be satisfied if the
Borrowers used commercially reasonable efforts to obtain the same but were
unable to do so;

 

(xii)        all Mortgaged Property Support Documents with respect to each
Mortgaged Property, in form and substance satisfactory to the Administrative
Agent and the Lenders;

 

(xiii)       copies of insurance policies, declaration pages, certificates, and
endorsements of insurance or insurance binders evidencing liability, casualty,
property, terrorism and business interruption insurance meeting the requirements
set forth herein or in the Collateral Documents or as required by the
Administrative Agent, including, without limitation, (i) standard flood hazard
determination forms and (ii) if any property is located in a special flood
hazard area (A) notices to (and confirmations of receipt by) such Loan Party as
to the existence of a special flood hazard and, if applicable, the
unavailability of flood hazard insurance under the National Flood Insurance
Program and (B) evidence of applicable flood insurance, if available, in each
case in such form, on such terms and in such amounts as required by The National
Flood Insurance Reform Act of 1994 or as otherwise required by the
Administrative Agent;

 

70

 

 

(xiv)      a Solvency Certificate signed by the chief financial officer of each
of Holdings, each Borrower and each Guarantor as to the Solvency and related
matters of each Borrower, individually, and of each Guarantor, taken together
with the Borrowers and all Guarantors, after giving effect to the initial
borrowings under the Loan Documents and the other transactions contemplated
hereby;

 

(xv)       evidence that the Seller Notes and all other existing indebtedness
for borrowed money of Holdings and its Subsidiaries (other than Indebtedness
permitted under this Agreement), and all obligations in respect of the Seller
Notes, have been or concurrently with the Closing Date are being terminated and
all Liens securing obligations thereunder have been or concurrently with the
Closing Date are being released or (B) to the extent any of the Seller Notes are
not paid in full concurrently with the Closing Date, such continuing Seller
Notes are on terms and conditions, and are subject to subordination provisions,
satisfactory to the Administrative Agent and the Lenders;

 

(xvi)      evidence that the Indebtedness owed by the Company to Wells Fargo
Bank, National Association in the amount equal to approximately $1,200,000 has
been or concurrently with the Closing Date is being repaid in full and all Liens
securing obligations thereunder have been or concurrently with the Closing Date
are being released;

 

(xvii)     the Administrative Agent and each Lender shall have received all
documentation and other information requested by the Administrative Agent or
such Lender, as applicable, in order to comply with its obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law on
October 26, 2001)); and

 

(xviii)    such other assurances, certificates, documents, consents or opinions
as the Administrative Agent, the L/C Issuer, the Swing Line Lender or the
Required Lenders reasonably may require.

 

(b)          Any fees required to be paid on or before the Closing Date shall
have been paid.

 

(c)          Unless waived by the Administrative Agent, the Borrowers shall have
paid all fees, charges and disbursements of counsel to the Administrative Agent
(including any local counsel) (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced prior to or on the Closing Date,
plus such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrowers and the Administrative Agent).

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

71

 

 

4.02         Conditions to all Credit Extensions. The obligation of each Lender
to honor any Request for Credit Extension (other than a Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurodollar
Rate Loans) is subject to the following conditions precedent:

 

(a)          The representations and warranties of Holdings and each Borrower
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct on and as of the date of such Credit Extension, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date, and except that for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.01.

 

(b)          No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.

 

(c)          The Administrative Agent and, if applicable, the L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

 

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans) submitted by the Company shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

 

ARTICLE V. REPRESENTATIONS AND WARRANTIES

 

Each of Holdings and each Borrower represents and warrants to the Administrative
Agent and the Lenders that:

 

5.01         Existence, Qualification and Power. Each Loan Party and each
Subsidiary thereof (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to (i)
own or lease its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party, and (c)
is duly qualified and is licensed and, as applicable, in good standing under the
Laws of each jurisdiction where its ownership, lease or operation of properties
or the conduct of its business requires such qualification or license; except in
each case referred to in clause (b)(i) or (c), to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect.

 

72

 

 

5.02         Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.

 

5.03         Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, (b) the
grant by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, (c) the perfection or maintenance of the Liens created under the
Collateral Documents (including the first priority nature thereof) or (d) the
exercise by the Administrative Agent or any Lender of its rights under the Loan
Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents.

 

5.04         Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, subject to applicable Debtor
Relief Laws and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

5.05         Financial Statements; No Material Adverse Effect.

 

(a)          The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Company and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Company and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.

 

(b)          The unaudited consolidated balance sheet of the Company and its
Subsidiaries dated June 30, 2012, and the related consolidated statements of
income, members’ equity, and cash flows for the six (6) month period then ended
on that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present the financial condition of the Company and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.

 

73

 

 

(c)          Since the date of the Audited Financial Statements, there has been
no event or circumstance, either individually or in the aggregate, that has had
or could reasonably be expected to have a Material Adverse Effect.

 

5.06         Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Loan Parties after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against Holdings or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) except as specifically disclosed in
Schedule 5.06, either individually or in the aggregate, if determined adversely,
could reasonably be expected to have a Material Adverse Effect.

 

5.07         No Default. Neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

 

5.08         Ownership of Property; Liens. Each Loan Party has good record and
marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect. The property of the Loan Parties
is subject to no Liens, other than Liens permitted by Section 7.01.

 

5.09         Environmental Compliance. Except with respect to any matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, neither the Company nor any other Loan Party (a) has
received notice of any claim with respect to any Environmental Liability or
knows of any basis for any Environmental Liability, (b) has failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law or (c) has become
subject to any Environmental Liability.

 

5.10         Insurance. The properties of the Loan Parties are insured with
financially sound and reputable insurance companies not Affiliates of the Loan
Parties, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the applicable Loan Party operates.

 

5.11         Taxes. The Loan Parties have filed all Federal, state and other
material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against Holdings or any Subsidiary that would, if made, have a
Material Adverse Effect. Neither any Loan Party nor any Subsidiary thereof is
party to any tax sharing agreement.

 

74

 

 

5.12         ERISA Compliance.

 

(a)          Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state laws. Each
Pension Plan that is intended to be a qualified plan under Section 401(a) of the
Code has received a favorable determination letter from the Internal Revenue
Service to the effect that the form of such Plan is qualified under Section
401(a) of the Code and the trust related thereto has been determined by the
Internal Revenue Service to be exempt from federal income tax under Section
501(a) of the Code, or an application for such a letter is currently being
processed by the Internal Revenue Service. To the best knowledge of the
Borrowers, nothing has occurred that would prevent or cause the loss of such
tax-qualified status.

 

(b)          There are no pending or, to the best knowledge of the Borrowers,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

 

(c)          (i) No ERISA Event has occurred, and neither any Borrower nor any
ERISA Affiliate is aware of any fact, event or circumstance that could
reasonably be expected to constitute or result in an ERISA Event with respect to
any Pension Plan; (ii) each Borrower and each ERISA Affiliate has met all
applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained; (iii) as of the most recent
valuation date for any Pension Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Code) is 60% or higher and neither any
Borrower nor any ERISA Affiliate knows of any facts or circumstances that could
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below 60% as of the most recent valuation date; (iv) neither
any Borrower nor any ERISA Affiliate has incurred any liability to the PBGC
other than for the payment of premiums, and there are no premium payments which
have become due that are unpaid; (v) neither any Borrower nor any ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
Section 4212(c) of ERISA; and (vi) no Pension Plan has been terminated by the
plan administrator thereof nor by the PBGC, and no event or circumstance has
occurred or exists that could reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan.

 

5.13         Subsidiaries; Equity Interests. As of the Closing Date, no Loan
Party has any Subsidiaries other than those specifically disclosed in Part (a)
of Schedule 5.13, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by a Loan Party in the amounts specified on Part (a) of Schedule 5.13 free
and clear of all Liens except those created under the Collateral Documents. No
Loan Party has any equity investments in any other corporation or entity other
than those specifically disclosed in Part (b) of Schedule 5.13. All of the
outstanding Equity Interests in the Loan Parties have been validly issued and
are fully paid and nonassessable.

 

75

 

 

5.14         Margin Regulations; Investment Company Act.

 

(a)          No Loan Party is engaged or will engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.

 

(b)          None of the Holdings, any Person Controlling Holdings, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

 

5.15         Disclosure. The Loan Parties have disclosed to the Administrative
Agent and the Lenders all agreements, instruments and corporate or other
restrictions to which it or any of its Subsidiaries is subject, and all other
matters known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. No report, financial statement,
certificate or other information furnished (whether in writing or orally) by or
on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Loan Document (in each case,
as modified or supplemented by other information so furnished) contains any
untrue statement of a material fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, each Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

 

5.16         Compliance with Laws. Each Loan Party and each Subsidiary thereof
is in compliance in all material respects with the requirements of all Laws and
all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

5.17         Taxpayer Identification Number. Each Borrower’s true and correct
U.S. taxpayer identification number is set forth on SCHEDULE 10.02.

 

5.18         OFAC. No Loan Party, nor, to the knowledge of any Loan Party, any
Related Party, (a) is currently the subject of any Sanctions, (b) is located,
organized or residing in any Designated Jurisdiction, or (c) is or has been
(within the previous five years) engaged in any transaction with any Person who
is now or was then the subject of Sanctions or who is located, organized or
residing in any Designated Jurisdiction. No Loan, nor the proceeds from any
Loan, has been used, directly or indirectly, to lend, contribute, provide or has
otherwise made available to fund any activity or business in any Designated
Jurisdiction or to fund any activity or business of any Person located,
organized or residing in any Designated Jurisdiction or who is the subject of
any Sanctions, or in any other manner that will result in any violation by any
Person (including any Lender, the Arranger, the Administrative Agent, the L/C
Issuer or the Swing Line Lender) of Sanctions.

 

76

 

 

5.19         Solvency. Each Loan Party is, individually and together with its
Subsidiaries on a consolidated basis, Solvent.

 

5.20         Collateral Documents. The provisions of the Collateral Documents
are effective to create in favor of the Administrative Agent for the benefit of
the Secured Parties a legal, valid and enforceable first priority Lien (subject
to Liens permitted by Section 7.01) on all right, title and interest of the
respective Loan Parties in the Collateral described therein. Except for filings
completed prior to the Closing Date and as contemplated hereby and by the
Collateral Documents, and except for the physical possession by the
Administrative Agent of certificates (if any) representing securities that are
Collateral, no filing or other action will be necessary to perfect or protect
such Liens.

 

ARTICLE VI. AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Company shall, and shall (where applicable) cause
Holdings, each Designated Borrower and each Subsidiary to:

 

6.01         Financial Statements. Deliver to the Administrative Agent and each
Lender, in form and detail reasonably satisfactory to the Administrative Agent
and the Required Lenders:

 

(a)          as soon as available, but in any event within 120 days after the
end of each fiscal year of Holdings, a consolidated balance sheet of Holdings
and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, changes in shareholders’
equity, and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, audited and accompanied by a report
and opinion of an independent certified public accountant of nationally
recognized standing, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit;

 

(b)          as soon as available, but in any event within 45 days after the end
of each of the first three fiscal quarters of each fiscal year of Holdings, a
consolidated balance sheet of Holdings and its Subsidiaries as at the end of
such fiscal quarter, the related consolidated statements of income or operations
for such fiscal quarter and for the portion of Holdings’ fiscal year then ended,
and the related consolidated statements of changes in shareholders’ equity, and
cash flows for the portion of the Holdings’ fiscal year then ended, in each case
setting forth in comparative form, as applicable, the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail, certified by the
chief executive officer, chief financial officer, treasurer or controller of
Holdings as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of Holdings and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes; and

 

77

 

 

(c)          as soon as available, but in any event not later than the delivery
of the financial statements described in Section 6.01(a), budgets and forecasts
prepared by management of Holdings, in form reasonably satisfactory to the
Administrative Agent and the Required Lenders, of consolidated balance sheets
and statements of income or operations and cash flows of Holdings and its
Subsidiaries on a quarterly basis for the immediately following fiscal year
(including the fiscal year in which the Maturity Date occurs).

 

6.02         Certificates; Other Information. Deliver to the Administrative
Agent and each Lender, in form and detail reasonably satisfactory to the
Administrative Agent and the Required Lenders:

 

(a)          concurrently with the delivery of the financial statements referred
to in Section 6.01(a), a certificate of its independent certified public
accountants certifying such financial statements and stating that in making the
examination necessary therefor no knowledge was obtained of any Default under
Section 7.11 or, if any such Default shall exist, stating the nature and status
of such event;

 

(b)          concurrently with the delivery of the financial statements referred
to in Sections 6.01(a) and (b), a duly completed Compliance Certificate signed
by the chief executive officer, chief financial officer, treasurer or controller
of Holdings (which delivery may, unless the Administrative Agent, or a Lender
requests executed originals, be by electronic communication including fax or
email and shall be deemed to be an original authentic counterpart thereof for
all purposes);

 

(c)          promptly after any request by the Administrative Agent or any
Lender, copies of any detailed audit reports, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of the Company or Holdings by independent accountants in
connection with the accounts or books of Holdings or any Subsidiary, or any
audit of any of them;

 

(d)          promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of Holdings, and copies of all annual, regular, periodic and
special reports and registration statements which Holdings files with the SEC
under Section 13 or 15(d) of the Securities Exchange Act of 1934, and not
otherwise required to be delivered to the Administrative Agent pursuant hereto;
and

 

(e)          promptly, such additional information regarding the business,
financial or corporate affairs of Holdings or any Subsidiary, or compliance with
the terms of the Loan Documents, as the Administrative Agent or any Lender may
from time to time reasonably request.

 

78

 

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which Holdings posts such
documents, or provides a link thereto on Holdings’ website on the Internet at
the website address listed on Schedule 10.02; or (ii) on which such documents
are posted on Holdings’ behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) Holdings shall deliver paper copies of such documents
to the Administrative Agent or any Lender upon its request to Holdings to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender and (ii) Holdings
shall notify the Administrative Agent and each Lender (by facsimile or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. The Administrative Agent shall have no obligation to request
the delivery of or to maintain paper copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by Holdings
with any such request by a Lender for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

 

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger may, but shall not be obligated to, make available to the Lenders and
the L/C Issuer materials and/or information provided by or on behalf of such
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on Debt Domain, IntraLinks, Syndtrak or another similar electronic
system (the “Platform”) and (b) certain of the Lenders (each, a “Public Lender”)
may have personnel who do not wish to receive material non-public information
with respect to any of the Borrowers or their respective Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. Each Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” such Borrower shall be deemed to have authorized the Administrative
Agent, the Arranger, the L/C Issuer and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
any Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and (z)
the Administrative Agent and the Arranger shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”
Notwithstanding the foregoing, the Borrowers shall be under no obligation to
mark any Borrower Materials “PUBLIC.”

 

6.03         Notices. Promptly notify the Administrative Agent and each Lender:

 

(a)          of the occurrence of any Default;

 

(b)          of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of Holdings or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
Holdings or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting Holdings or any Subsidiary, including pursuant to any applicable
Environmental Laws;

 

79

 

 

(c)          of the occurrence of any ERISA Event;

 

(d)          of any material change in accounting policies or financial
reporting practices by Holdings or any Subsidiary; and

 

(e)          of the (i) occurrence of any Disposition of property or assets for
which the Borrowers are required to make a mandatory prepayment pursuant to
Section 2.05(b)(i), (ii) incurrence or issuance of any Indebtedness for which
the Borrowers are required to make a mandatory prepayment pursuant to Section
2.05(b)(ii), and (iii) receipt of any Extraordinary Receipt for which the
Borrowers are required to make a mandatory prepayment pursuant to Section
2.0(b)(iii).

 

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Borrowers have taken and propose
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached, if any.

 

6.04         Payment of Obligations. Pay and discharge as the same shall become
due and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by Holdings or such Subsidiary; (b) all lawful
claims which, if unpaid, would by law become a Lien upon its property; and (c)
all Indebtedness, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness.

 

6.05         Preservation of Existence, Etc. (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.

 

6.06         Maintenance of Properties. (a) Maintain, preserve and protect all
of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted;
(b) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) use the standard of care typical in the
industry in the operation and maintenance of its facilities.

 

6.07         Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies not Affiliates of Holdings or any Borrower,
insurance with respect to its properties and business against loss or damage of
the kinds customarily insured against by Persons engaged in the same or similar
business, of such types and in such amounts as are customarily carried under
similar circumstances by such other Persons.

 

80

 

 

6.08         Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (b)
the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

 

6.09         Books and Records. (a) Maintain proper books of record and account,
in which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of Holdings or such Subsidiary, as the case may be; and (b)
maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over Holdings or such Subsidiary, as the case may be.

 

6.10         Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of the Lender and at such reasonable times during normal business
hours and as often as may be reasonably desired, upon reasonable advance notice
to the Company; provided, however, that when an Event of Default exists the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrowers at any time during normal business hours and without advance notice.

 

6.11         Use of Proceeds. Use the proceeds of the Credit Extensions (a) for
working capital, Capital Expenditures and other general corporate purposes not
in contravention of any Law or of any Loan Document and (b) to refinance
existing Indebtedness outstanding under the Seller Notes and certain other
Indebtedness of the Borrowers.

 

6.12         Additional Subsidiaries and Real Property. (a) As soon as
practicable (but in any event within thirty days (or sixty days in the case of
clause (vii) below) or, in any such case, such longer period as the
Administrative Agent may agree in its sole discretion) after the acquisition,
creation or designation of any Subsidiary (or the date a Subsidiary otherwise
qualifies as a Subsidiary), cause to be delivered to the Administrative Agent
each of the following:

 

(i)          a Guaranty Joinder Agreement duly executed by such Subsidiary;

 

81

 

 

(ii)         required Collateral Documents of such Subsidiary, including a
Security Joinder Agreement duly executed by such Subsidiary (with all schedules
thereto appropriately completed), together with such Uniform Commercial Code
financing statements on Form UCC-1 or otherwise duly executed by such Subsidiary
as “Debtor” and naming the Administrative Agent, for the benefit of the Secured
Parties, as “Secured Party,” in form, substance and number sufficient in the
reasonable opinion of the Administrative Agent to be filed in all Uniform
Commercial Code filing offices in all jurisdictions in which filing is necessary
or advisable to perfect in favor of the Administrative Agent for the benefit of
the Secured Parties the Lien on Collateral conferred under such Collateral
Document to the extent such Lien may be perfected by Uniform Commercial Code
filing, and if such Subsidiary owns any Domestic Subsidiary or Direct Foreign
Subsidiary, a Pledge Joinder Agreement (with all schedules thereto appropriately
completed) duly executed by such Subsidiary;

 

(iii)        a Pledge Joinder Agreement (or an amendment to a Pledge Joinder
Agreement or a Pledge Agreement Supplement, as applicable) by the direct owner
of the Equity Interests in such Subsidiary, which Pledge Joinder Agreement (or
amendment or supplement) effects the pledge of the Equity Interests of such
Subsidiary pursuant to the Pledge Agreement, together with such Uniform
Commercial Code financing statements on Form UCC-1 or otherwise duly executed by
such pledgor as “Debtor” and naming the Administrative Agent, for the benefit of
the Secured Parties, as “Secured Party,” in form, substance and number
sufficient in the reasonable opinion of the Administrative Agent to be filed in
all Uniform Commercial Code filing offices in all jurisdictions in which filing
is necessary or advisable to perfect in favor of the Administrative Agent for
the benefit of the Secured Parties the Lien on such Equity Interests;

 

(iv)        if requested by the Administrative Agent, an opinion of counsel to
the Subsidiary dated as of the date of delivery of the Guaranty Joinder
Agreement and other Loan Documents provided for in this Section 6.12 and
addressed to the Administrative Agent and the Lenders, in form and substance
reasonably acceptable to the Administrative Agent, including opinions,
assumptions and qualifications similar to those contained in the opinions of
counsel delivered pursuant to Section 4.01(a);

 

(v)         the documents described in Sections 4.01(a)(iii) and (iv) with
respect to such Subsidiary;

 

(vi)        evidence satisfactory to the Administrative Agent that all taxes,
filing fees, recording fees related to the perfection of the Liens securing the
Secured Obligations have been paid and all reasonable costs and expenses of the
Administrative Agent in connection therewith have been paid;

 

(vii)       if such Subsidiary has any fee ownership interest in any real
property and such real estate has a fair market value in excess of $500,000, a
Mortgage and such Mortgaged Property Support Documents as the Administrative
Agent may request to cause such real estate to be subject at all times to a
first priority, perfected Lien (subject in each case to Liens permitted by the
Loan Documents) in favor of the Administrative Agent for the benefit of the
Secured Parties to secure the Secured Obligations pursuant to the terms and
conditions of the Collateral Documents; and

 

(viii)      landlord waivers with respect to any real property leased by such
Subsidiary, which landlord waivers are duly executed by the applicable landlords
and in form and substance reasonably satisfactory to the Administrative Agent;
provided that the Borrowers shall only be required to use commercially
reasonable efforts to obtain landlord waivers described in this clause (viii).

 

82

 

 

(b)          If any Loan Party intends to acquire a fee ownership interest in
any real property after the Closing Date and such real estate has a fair market
value in excess of $500,000, it shall provide to the Administrative Agent
promptly a Mortgage and such Mortgaged Property Support Documents as the
Administrative Agent may request to cause such real estate to be subject at all
times to a first priority, perfected Lien (subject in each case to permitted by
the Loan Documents) in favor of the Administrative Agent for the benefit of the
Secured Parties to secure the Secured Obligations pursuant to the terms and
conditions of the Collateral Documents.

 

6.13         Compliance with Environmental Laws. Comply, and cause all lessees
and other Persons operating or occupying its properties to comply, in all
material respects, with all applicable Environmental Laws and Environmental
Permits; obtain and renew all Environmental Permits necessary for its operations
and properties; and conduct any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, in accordance with
the requirements of all Environmental Laws; provided, however, that neither
Holdings nor any of its Subsidiaries shall be required to undertake any such
cleanup, removal, remedial or other action to the extent that its obligation to
do so is being contested in good faith and by proper proceedings and appropriate
reserves are being maintained with respect to such circumstances in accordance
with GAAP.

 

6.14         Preparation of Environmental Reports. At the request of the
Required Lenders from time to time (but in no event more than once per calendar
year, unless an Event of Default has occurred and is continuing), provide to the
Lenders within 90 days after such request, at the expense of the Borrowers, an
environmental site assessment report for any of its properties described in such
request, prepared by an environmental consulting firm reasonably acceptable to
the Administrative Agent, indicating the presence or absence of Hazardous
Materials and the estimated cost of any compliance, removal or remedial action
in connection with any Hazardous Materials on such properties; without limiting
the generality of the foregoing, if the Administrative Agent determines in good
faith at any time that a material risk exists that any such report will not be
provided within the time referred to above, the Administrative Agent may retain
an environmental consulting firm to prepare such report at the expense of the
Borrowers, and Holdings and the Borrowers hereby grant and agree to cause any
Subsidiary that owns any property described in such request to grant at the time
of such request to the Administrative Agent, the Lenders, such firm and any
agents or representatives thereof an irrevocable non-exclusive license, subject
to the rights of tenants, to enter onto their respective properties during
normal business hours to undertake such an assessment.

 

83

 



 

 

6.15         Further Assurances.  Promptly upon request by the Administrative
Agent, or any Lender through the Administrative Agent, (a) correct any material
defect or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable law, subject any Loan Party’s or any of its Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Collateral Documents, (iii) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder and (iv) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Loan Document or under any other instrument executed
in connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so.

 

6.16         Compliance with Terms of Leaseholds.  Make all payments and
otherwise perform all obligations in respect of all leases of real property to
which Holdings or any of its Subsidiaries is a party, keep such leases in full
force and effect and not allow such leases to lapse or be terminated or any
rights to renew such leases to be forfeited or cancelled, notify the
Administrative Agent of any material default by any party with respect to such
leases and cooperate with the Administrative Agent in all reasonable respects to
cure any such default, and cause each of its Subsidiaries to do so, except, in
any case, where the failure to do so, either individually or in the aggregate,
could not be reasonably likely to have a Material Adverse Effect.

 

6.17         Lien Searches.  Promptly following receipt of the acknowledgment
copy of any financing statements filed under the Uniform Commercial Code in any
jurisdiction by or on behalf of the Secured Parties, deliver to the
Administrative Agent completed requests for information listing such financing
statement and all other effective financing statements filed in such
jurisdiction that name any Loan Party as debtor, together with copies of such
other financing statements.

 

6.18         Material Contracts.  Perform and observe all the terms and
provisions of each Material Contract to be performed or observed by it, maintain
each such Material Contract in full force and effect, enforce each such Material
Contract in accordance with its terms, take all such action to such end as may
be from time to time reasonably requested by the Administrative Agent and, upon
request of the Administrative Agent, make to each other party to each such
Material Contract such demands and requests for information and reports or for
action as any Loan Party or any of its Subsidiaries is entitled to make under
such Material Contract, and cause each of its Subsidiaries to do so.

 

6.19         Post-Closing Obligations.  Deliver, or cause to be delivered, to
the Administrative Agent each of the agreements, instruments and other documents
(each in form and substance reasonably acceptable to the Administrative Agent)
set forth on Schedule 6.19, and to take, or cause to be taken, each of the
actions set forth on Schedule 6.19, in each case within the time set forth
therein for each such agreement, instrument, document or action.

 

84

 

 

ARTICLE VII. NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, Holdings and each Borrower shall not, nor shall they
permit any Subsidiary to, directly or indirectly:

 

7.01       Liens.  Create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

 

(a)          Liens pursuant to any Loan Document;

 

(b)          Liens existing on the date hereof and listed on Schedule 7.01 and
any renewals or extensions thereof, provided that (i) the property covered
thereby is not changed, (ii) the amount secured or benefited thereby is not
increased except as contemplated by Section 7.03(b), (iii) the direct or any
contingent obligor with respect thereto is not changed, and (iv) any renewal or
extension of the obligations secured or benefited thereby is permitted by
Section 7.03(b);

 

(c)          Liens for taxes not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

 

(d)          carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;

 

(e)          pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;

 

(f)          deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(g)          easements, rights-of-way, restrictions and other similar
encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;

 

(h)          Liens securing judgments for the payment of money not constituting
an Event of Default under Section 8.01(h);

 

(i)          Liens securing Indebtedness permitted under Section 7.03(g); and

 

(j)          Liens securing Indebtedness permitted under Section 7.03(e);
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness and (ii) the Indebtedness secured
thereby does not exceed the cost or fair market value, whichever is lower, of
the property being acquired on the date of acquisition.

 

85

 

 

7.02       Investments.  Make any Investments, except:

 

(a)          Investments held by Holdings or such Subsidiary in the form of Cash
Equivalents;

 

(b)          advances to officers, directors and employees of Holdings and
Subsidiaries in an aggregate amount not to exceed $500,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

 

(c)          Investments of any Loan Party in any other Loan Party;

 

(d)          Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;

 

(e)          Guarantees permitted by Section 7.03; and

 

(f)          other Investments not exceeding $5,000,000 in the aggregate in any
fiscal year of Holdings.

 

7.03       Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness, except:

 

(a)          Indebtedness under the Loan Documents, including, without
limitation, Indebtedness incurred pursuant to Section 2.15;

 

(b)          Indebtedness outstanding on the date hereof and listed on Schedule
7.03 and any refinancings, refundings, renewals or extensions thereof; provided
that (i) the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and (ii) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no less favorable in
any material respect to the Loan Parties or the Lenders than the terms of any
agreement or instrument governing the Indebtedness being refinanced, refunded,
renewed or extended and the interest rate applicable to any such refinancing,
refunding, renewing or extending Indebtedness does not exceed the then
applicable market interest rate;

 

(c)          Guarantees of any Loan Party in respect of Indebtedness otherwise
permitted hereunder of any Loan Party;

 

(d)          obligations (contingent or otherwise) of Holdings or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a “market view;” and (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party;

 

86

 

 

(e)          Indebtedness in respect of capital leases, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets within
the limitations set forth in Section 7.01(i); provided, however, that the
aggregate amount of all such Indebtedness at any one time outstanding when added
to other Indebtedness permitted by clause (f) below shall not exceed
$10,000,000;

 

(f)          unsecured Indebtedness in an aggregate principal amount not to
exceed, when added to other Indebtedness permitted by clause (e) above,
$10,000,000 at any time outstanding; and

 

(g)          Indebtedness incurred through the issuance of bonds or procured
from, or guaranteed by, any Governmental Authority, in any event for the
acquisition of property and not to exceed $5,000,000 in the aggregate during the
term of this Agreement.

 

7.04       Fundamental Changes.  Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

 

(a)          any Subsidiary may merge with (i) Holdings, provided that Holdings
shall be the continuing or surviving Person, (ii) any Borrower, provided that
such Borrower shall be the continuing or surviving Person, or (iii) any one or
more other Subsidiaries, provided that when any Guarantor is merging with
another Subsidiary, the Guarantor shall be the continuing or surviving Person;
and

 

(b)          any Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to Holdings, any Borrower or to
another Subsidiary; provided that if the transferor in such a transaction is a
Guarantor, then the transferee must be Holdings, a Borrower or a Guarantor.

 

7.05       Dispositions.  Make any Disposition or enter into any agreement to
make any Disposition, except:

 

(a)          Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

 

(b)          Dispositions of inventory in the ordinary course of business;

 

(c)          Dispositions of equipment or real property to the extent that (i)
such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

 

(d)          Dispositions of property by any Subsidiary to Holdings, any
Borrower or to a wholly-owned Subsidiary; provided that if the transferor of
such property is a Guarantor, the transferee thereof must be Holdings, a
Borrower or a Guarantor;

 

(e)          Dispositions permitted by Section 7.04; and

 

87

 

 

(f)          Dispositions by Holdings and its Subsidiaries not otherwise
permitted under this Section 7.05; provided that (i) at the time of such
Disposition, no Default shall exist or would result from such Disposition and
(ii) the aggregate book value of all property Disposed of in reliance on this
clause (f) in any fiscal year shall not exceed $1,500,000;

 

provided, however, that any Disposition pursuant to subsections (a) through (f)
shall be for fair market value.

 

7.06       Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that:

 

(a)          each Subsidiary may make Restricted Payments to Holdings, the
Borrowers, the Guarantors and any other Person that owns an Equity Interest in
such Subsidiary, ratably according to their respective holdings of the type of
Equity Interest in respect of which such Restricted Payment is being made;

 

(b)          Holdings, each Borrower and each Subsidiary may declare and make
dividend payments or other distributions payable solely in the common stock or
other common Equity Interests of such Person; and

 

(c)          Holdings, each Borrower and each Subsidiary may purchase, redeem or
otherwise acquire Equity Interests issued by it;

 

provided, however, that in the case of clauses (b) and (c) such Restricted
Payment or the incurrence of the obligation to make such Restricted Payment, as
the case may be, shall only be permitted so long as no Default shall have
occurred and be continuing at the time of any such action or would result
therefrom.

 

7.07       Change in Nature of Business.  Engage in any material line of
business substantially different from those lines of business conducted by
Holdings and its Subsidiaries on the date hereof or any business substantially
related or incidental thereto.

 

7.08       Transactions with Affiliates.  Enter into any transaction of any kind
with any Affiliate of Holdings, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
Holdings or such Subsidiary as would be obtainable by Holdings or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate, provided that the foregoing restriction shall not apply
to transactions between or among Loan Parties.

 

7.09       Burdensome Agreements.  Enter into any Contractual Obligation (other
than this Agreement or any other Loan Document) that (a) limits the ability (i)
of any Subsidiary to make Restricted Payments to Holdings, any Borrower or any
Guarantor or to otherwise transfer property to Holdings, any Borrower or any
Guarantor, (ii) of any Subsidiary to Guarantee the Indebtedness of the Borrowers
or (iii) of Holdings, any Borrower or any Subsidiary to create, incur, assume or
suffer to exist Liens on property of such Person; provided, however, that this
clause (iii) shall not prohibit any negative pledge incurred or provided in
favor of any holder of Indebtedness permitted under Section 7.03(e) solely to
the extent any such negative pledge relates to the property financed by or the
subject of such Indebtedness; or (b) requires the grant of a Lien to secure an
obligation of such Person if a Lien is granted to secure another obligation of
such Person; provided however, that this Section 7.09 shall not prohibit:

 

88

 

 

(a)          provisions limiting Liens on property, and only on such property,
subject to a prior Lien permitted under Section 7.01(c), (d), (e), (f) and (i);

 

(b)          customary restrictions and conditions contained in any agreement
relating to the sale of any property permitted under Section 7.05 pending
consummation of such sale; or

 

(c)          agreements restricting assignments, subletting or other transfers
contained in leases, licenses, joint venture agreements and similar agreements
entered into in the ordinary course of business, in each case relating solely to
the assets subject to such lease or license or assets relating solely to such
joint venture agreement.

 

7.10       Use of Proceeds.  Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.

 

7.11       Financial Covenants.  

 

(a)          Consolidated Fixed Charge Coverage Ratio.  Permit the Consolidated
Fixed Charge Coverage Ratio as of the end of any fiscal quarter of Holdings to
be less than 2.00 to 1.00.

 

(b)          Consolidated Total Rent Adjusted Leverage Ratio.  Permit the
Consolidated Total Rent Adjusted Leverage Ratio at any time during any period of
four fiscal quarters of Holdings set forth below to be greater than the ratio
set forth below opposite such period:

 

Four Fiscal Quarters Ending   Maximum
Consolidated
Total Rent
Adjusted
Leverage Ratio Closing Date through June 30, 2013   4.00 to 1.00 September 30,
2013 through June 30, 2014   3.75 to 1.00 September 30, 2014 and each fiscal
quarter thereafter   3.50 to 1.00

 

7.12       Capital Expenditures.  To the extent that the Consolidated Total Rent
Adjusted Leverage Ratio is greater than 3.50 to 1.00, make or become legally
obligated to make any expenditure in respect of the purchase or other
acquisition of any fixed or capital asset (excluding normal replacements and
maintenance which are properly charged to current operations), except for
Capital Expenditures in the ordinary course of business not exceeding
$25,000,000 in the aggregate for Holdings and its Subsidiaries during each
fiscal year.

 

89

 

 

7.13       Sanctions.  Permit any Loan or the proceeds of any Loan, directly or
indirectly, (a) to be lent, contributed or otherwise made available to fund any
activity or business in any Designated Jurisdiction; (b) to fund any activity or
business of any Person located, organized or residing in any Designated
Jurisdiction or who is the subject of any Sanctions; or (c) in any other manner
that will result in any violation by any Person (including any Lender, Arranger,
Administrative Agent, L/C Issuer or Swing Line Lender) of any Sanctions.

 

7.14       Amendments of Organization Documents.  Amend any of its Organization
Documents in any way that has a material effect on the Administrative Agent or
any Lender.

 

7.15       Prepayments, Etc. of Indebtedness.  Prepay, redeem, purchase, defease
or otherwise satisfy prior to the scheduled maturity thereof in any manner, or
make any payment in violation of any subordination terms of, any Indebtedness,
except (a) the prepayment of the Credit Extensions in accordance with the terms
of this Agreement and (b) regularly scheduled or required repayments or
redemptions of Indebtedness set forth in Schedule 7.03 and refinancings and
refundings of such Indebtedness in compliance with Section 7.03(b).

 

7.16       Holding Company.  In the case of Holdings, engage in any business or
activity other than (a) the ownership of Equity Interests in the Company and in
ILTS, LLC, a Delaware limited liability company, (b) maintaining its corporate
existence, (c) participating in tax, accounting and other administrative
activities as the parent of the consolidated group of companies, including the
Loan Parties, (d) the execution and delivery of the Loan Documents to which it
is a party and the performance of its obligations thereunder, and (e) activities
incidental to the businesses or activities described in clauses (a) through (d)
of this Section (which shall include, for the avoidance of doubt, Guaranteeing
leases of Subsidiaries entered into in the ordinary course of business).

 

ARTICLE VIII.         EVENTS OF DEFAULT AND REMEDIES

 

8.01       Events of Default.  Any of the following shall constitute an Event of
Default:

 

(a)          Non-Payment.  Any Borrower or any other Loan Party fails to pay (i)
when and as required to be paid herein, any amount of principal of any Loan or
any L/C Obligation, or (ii) within three days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or

 

(b)          Specific Covenants.  Holdings or any Borrower fails to perform or
observe any term, covenant or agreement contained in any of Section 6.01, 6.02,
6.03, 6.05, 6.10, 6.11, 6.12 or 6.19 or Article VII; or

 

(c)          Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days; or

 

90

 

 

(d)          Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made (except to the
extent such representation or warranty is qualified by reference to materiality
or Material Adverse Effect, in which case it shall be true and correct in all
respects); or

 

(e)          Cross-Default.  (i) Any Loan Party (A) fails to make any payment
when due (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise) beyond any applicable grace period in respect of any
Indebtedness or Guarantee (other than Indebtedness hereunder and Indebtedness
under Swap Contracts) having an aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than the Threshold
Amount, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness or Guarantee or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness or the beneficiary or beneficiaries of such
Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which any Loan Party is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to any Loan Party is an Affected Party (as
so defined) and, in either event, the Swap Termination Value owed by such Loan
Party as a result thereof is greater than the Threshold Amount; or

 

(f)          Insolvency Proceedings, Etc.  Any Loan Party or any of its
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

 

(g)          Inability to Pay Debts; Attachment.  (i) Any Loan Party becomes
unable or admits in writing its inability or fails generally to pay its debts as
they become due, or (ii) any writ or warrant of attachment or execution or
similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
30 days after its issue or levy; or

 

91

 

 

(h)          Judgments.  There is entered against any Loan Party (i) one or more
final judgments or orders for the payment of money in an aggregate amount (as to
all such judgments or orders) exceeding the Threshold Amount (to the extent not
covered by independent third-party insurance as to which the insurer does not
dispute coverage), or (ii) any one or more non-monetary final judgments that
have, or could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 15 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or

 

(i)          ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) any Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

 

(j)          Invalidity of Loan Documents.  Any Loan Document, at any time after
its execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or any Loan Party or any other Person contests
in any manner the validity or enforceability of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document; or

 

(k)          Change of Control.  There occurs any Change of Control; or

 

(l)          Collateral Documents.  Any Collateral Document after delivery
thereof pursuant to Section 4.01 or 6.12 shall for any reason (other than
pursuant to the terms thereof) cease to create a valid and perfected first
priority Lien (subject to Permitted Liens) on the Collateral purported to be
covered thereby.

 

8.02       Remedies Upon Event of Default.  If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:

 

(a)          declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

 

(b)          declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;

 

(c)          require that the Company Cash Collateralize the L/C Obligations (in
an amount equal to the Minimum Collateral Amount with respect thereto); and

 

92

 

 

(d)          exercise on behalf of itself, the Lenders and the L/C Issuer all
rights and remedies available to it, the Lenders and the L/C Issuer under the
Loan Documents;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Company to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

 

8.03       Application of Funds.  After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Secured Obligations shall, subject to the provisions
of Sections 2.16 and 2.17, be applied by the Administrative Agent in the
following order:

 

First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Secured Obligations arising under the
Loan Documents constituting fees, indemnities and other amounts (other than
principal, interest and Letter of Credit Fees) payable to the Lenders and the
L/C Issuer (including fees, charges and disbursements of counsel to the
respective Lenders and the L/C Issuer (including fees and time charges for
attorneys who may be employees of any Lender or the L/C Issuer) and amounts
payable under Article III), ratably among them in proportion to the respective
amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid Letter of Credit Fees and interest on the Loans, L/C
Borrowings and other Secured Obligations arising under the Loan Documents,
ratably among the Lenders and the L/C Issuer in proportion to the respective
amounts described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, L/C Borrowings and Secured Obligations then owing
under Secured Hedge Agreements and Secured Cash Management Agreements, ratably
among the Lenders, the L/C Issuer, the Hedge Banks and the Cash Management Banks
in proportion to the respective amounts described in this clause Fourth held by
them;

 

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrowers pursuant to Sections 2.03 and 2.16; and

 

93

 

 

Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Company or as otherwise required by Law.

 

Subject to Sections 2.03(c) and 2.16, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Secured Obligations, if any, in the order set forth above.

 

Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be.  Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX for
itself and its Affiliates as if a “Lender” party hereto.

 

ARTICLE IX. ADMINISTRATIVE AGENT

 

9.01       Appointment and Authority.  (a) Each of the Lenders and the L/C
Issuer hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article IX are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and neither any Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions.  It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.

 

(b)          The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders (including in its capacities
as a potential Hedge Bank and a potential Cash Management Bank) and the L/C
Issuer hereby irrevocably appoints and authorizes the Administrative Agent to
act as the agent of such Lender and the L/C Issuer for purposes of acquiring,
holding and enforcing any and all Liens on Collateral granted by any of the Loan
Parties to secure any of the Secured Obligations, together with such powers and
discretion as are reasonably incidental thereto.  In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.05
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent), shall be
entitled to the benefits of all provisions of this Article IX and Article X
(including Section 10.04(c), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

 

94

 

 

9.02       Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrowers or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

9.03       Exculpatory Provisions.  The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in
nature.  Without limiting the generality of the foregoing, the Administrative
Agent:

 

(a)          shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)          shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

(c)          shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrowers or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.  The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Company, a Lender or the L/C Issuer.

 

95

 

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

9.04       Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for any Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

9.05       Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article IX shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

 

96

 

 

9.06       Resignation of Administrative Agent.  

 

(a)          The Administrative Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuer and the Company.  Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, in
consultation with the Company, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States.  If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above.  Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

 

(b)          If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by applicable law, by notice in writing to the
Company and such Person remove such Person as Administrative Agent and, in
consultation with the Company, appoint a successor. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 

(c)          With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (i) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Lenders or the L/C Issuer under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (ii) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section).  The fees
payable by the Borrowers to a successor Administrative Agent shall be the same
as those payable to its predecessor unless otherwise agreed between the
Borrowers and such successor.  After the retiring or removed Administrative
Agent’s resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article IX and Section 10.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.

 

97

 

 

(d)          Any resignation by Bank of America as Administrative Agent pursuant
to this Section shall also constitute its resignation as L/C Issuer and Swing
Line Lender.  If Bank of America resigns as an L/C Issuer, it shall retain all
the rights, powers, privileges and duties of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c).  If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section
2.04(c).  Upon the appointment by the Company of a successor L/C Issuer or Swing
Line Lender hereunder (which successor shall in all cases be a Lender other than
a Defaulting Lender), (i) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer or
Swing Line Lender, as applicable, (ii) the retiring L/C Issuer and Swing Line
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (iii) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

 

9.07       Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
and the L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

9.08       No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Administrative Agent, the Syndication Agent, the
Bookrunner or Arranger listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.

 

9.09       Administrative Agent May File Proofs of Claim; Credit Bidding.  In
case of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
any Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise

 

98

 

 

(a)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Secured Obligations that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 10.04) allowed in such judicial
proceeding; and

 

(b)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Secured Obligations or the rights of any Lender or the L/C Issuer
to authorize the Administrative Agent to vote in respect of the claim of any
Lender or the L/C Issuer in any such proceeding.

 

The Loan Parties and the Secured Parties hereby irrevocably authorize the
Administrative Agent, based upon the instruction of the Required Lenders, to (i)
credit bid and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral at any sale thereof
conducted under the provisions of the Bankruptcy Code of the United States,
including under Section 363 of the Bankruptcy Code of the United States or any
similar Laws in any other jurisdictions to which a Loan Party is subject, or
(ii) credit bid and in such manner purchase (either directly or through one or
more acquisition vehicles) all or any portion of the Collateral at any other
sale or foreclosure conducted by (or with the consent or at the direction of)
the Administrative Agent (whether by judicial action or otherwise) in accordance
with applicable Law.  In connection with any such credit bid and purchase, the
Secured Obligations owed to the Secured Parties shall be entitled to be, and
shall be, credit bid on a ratable basis (with Secured Obligations with respect
to contingent or unliquidated claims being estimated for such purpose if the
fixing or liquidation thereof would not unduly delay the ability of the
Administrative Agent to credit bid and purchase at such sale or other
disposition of the Collateral and, if such claims cannot be estimated without
unduly delaying the ability of the Administrative Agent to credit bid, then such
claims shall be disregarded, not credit bid, and not entitled to any interest in
the asset or assets purchased by means of such credit bid) and the Secured
Parties whose Secured Obligations are credit bid shall be entitled to receive
interests (ratably based upon the proportion of their Secured Obligations credit
bid in relation to the aggregate amount of Secured Obligations so credit bid) in
the asset or assets so purchased (or in the Equity Interests of the acquisition
vehicle or vehicles that are used to consummate such purchase).  Except as
provided above and otherwise expressly provided for herein or in the other
Collateral Documents, the Administrative Agent will not execute and deliver a
release of any Lien on any Collateral.  Upon request by the Administrative Agent
or the Company at any time, the Secured Parties will confirm in writing the
Administrative Agent’s authority to release any such Liens on particular types
or items of Collateral pursuant to this Section 9.09.

 

99

 

 

9.10       Collateral and Guaranty Matters.  Each of the Lenders (including in
its capacities as a potential Cash Management Bank and a potential Hedge Bank)
and the L/C Issuer irrevocably authorize the Administrative Agent, at its option
and in its discretion,

 

(a)          to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon the Facility Termination
Date, (ii) that is sold or otherwise disposed of or to be sold or otherwise
disposed of as part of or in connection with any sale or other disposition
permitted hereunder or under any other Loan Document, or (iii) if approved,
authorized or ratified in writing by the Required Lenders in accordance with
Section 10.01;

 

(b)          to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i); and

 

(c)          to release any Guarantor from its obligations under the Guaranty if
such Person ceases to be a Subsidiary as a result of a transaction permitted
under the Loan Documents.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10.  In each case as specified in this Section 9.10, the Administrative Agent
will, at the Borrowers’ expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this Section
9.10.

 

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 

100

 

  

9.11       Secured Cash Management Agreements and Secured Hedge
Agreements.  Except as otherwise expressly set forth herein, no Cash Management
Bank or Hedge Bank that obtains the benefit of the provisions of Section 8.03,
the Guaranty or any Collateral by virtue of the provisions hereof or any
Collateral Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) (or to notice of or to consent to any amendment, waiver or
modification of the provisions hereof or of the Guaranty or any Collateral
Document) other than in its capacity as a Lender and, in such case, only to the
extent expressly provided in the Loan Documents.  Notwithstanding any other
provision of this Article IX to the contrary, the Administrative Agent shall not
be required to verify the payment of, or that other satisfactory arrangements
have been made with respect to, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements except to the extent
expressly provided herein and unless the Administrative Agent has received
written notice of such Secured Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable Cash
Management Bank or Hedge Bank, as the case may be.  The Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Secured Obligations arising under
Secured Cash Management Agreements and Secured Hedge Agreements in the case of a
Facility Termination Date.

 

ARTICLE X. MISCELLANEOUS

 

10.01       Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrowers or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders and the Borrowers or the applicable Loan
Party, as the case may be, and acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:

 

(a)          waive any condition set forth in Section 4.01(a) without the
written consent of each Lender;

 

(b)          without limiting the generality of clause (a) above, waive any
condition set forth in Section 4.02 as to any Credit Extension under a
particular Facility without the written consent of the Required Revolving
Lenders or the Required Term Lenders, as the case may be;

 

(c)          extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;

 

(d)          postpone any date fixed by this Agreement or any other Loan
Document for any payment or mandatory prepayment of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby;

 

(e)          reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document, or change the manner of computation of any financial ratio
(including any change in any applicable defined term) used in determining the
Applicable Rate that would result in a reduction of any interest rate on any
Loan or any fee payable hereunder without the written consent of each Lender
directly affected thereby; provided, however, that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Borrowers to pay interest or Letter of Credit
Fees at the Default Rate;

 

101

 

 

(f)          change (i) Section 8.03, 2.13 or any other term with respect to pro
rata sharing of payments in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender or (ii) the
order of application of any reduction in the Commitments or any prepayment of
Loans among the Facilities from the application thereof set forth in the
applicable provisions of Section 2.05(b) or 2.06(b), respectively, in any manner
that materially and adversely affects the Lenders under a Facility without the
written consent of the Required Facility Lenders under such Facility;

 

(g)          change any provision of this Section or the definition of “Required
Lenders”, “Required Facility Lenders”, “Required Revolving Lenders”, “Required
Term Loan Lenders”, or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender;

 

(h)          release all or substantially all of the Collateral in any
transaction or series of related transactions, without the written consent of
each Lender;

 

(i)          release all or substantially all of the value of the Guaranty
without the written consent of each Lender, except to the extent the release of
any Guarantor is permitted pursuant to Section 9.10 (in which case such release
may be made by the Administrative Agent acting alone);or

 

(j)          impose any greater restriction on the ability of any Lender under a
Facility to assign any of its rights or obligations hereunder without the
written consent of the Required Facility Lenders under such Facility;

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and (iv)
the Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto.  Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender or all Lenders or each affected Lender under a Facility may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender or all Lenders or each affected Lender under a Facility that by its terms
affects any Defaulting Lender disproportionately adversely relative to other
affected Lenders shall require the consent of such Defaulting Lender.

 

102

 

 

Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Required Lenders, the Administrative
Agent and the Borrowers (i) to add one or more additional revolving credit or
term loan facilities to this Agreement, in each case subject to the limitations
in Section 2.15, and to permit the extensions of credit and all related
obligations and liabilities arising in connection therewith from time to time
outstanding to share ratably (or on a basis subordinated to the existing
facilities hereunder) in the benefits of this Agreement and the other Loan
Documents with the obligations and liabilities from time to time outstanding in
respect of the existing facilities hereunder, and (ii) in connection with the
foregoing, to permit, as deemed appropriate by the Administrative Agent and
approved by the Required Lenders, the Lenders providing such additional credit
facilities to participate in any required vote or action required to be approved
by the Required Lenders or by any other number, percentage or class of Lenders
hereunder.

 

10.02       Notices; Effectiveness; Electronic Communication.  

 

(a)          Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i)          if to a Borrower or any other Loan Party, the Administrative Agent,
the L/C Issuer or the Swing Line Lender, to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

 

(ii)         if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to a Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

103

 

  

(b)          Electronic Communications.  Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent, the Swing Line
Lender, the L/C Issuer or the Company may each, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

(c)          The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to Holdings, any Borrower, any Lender, the
L/C Issuer or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of
Holdings’, any Borrower’s, any Loan Party’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet.

 

(d)          Change of Address, Etc.  Each of Holdings, the Borrowers, the
Administrative Agent, the L/C Issuer and the Swing Line Lender may change its
address, facsimile or telephone number for notices and other communications
hereunder by notice to the other parties hereto.  Each other Lender may change
its address, facsimile or telephone number for notices and other communications
hereunder by notice to the Company, the Administrative Agent, the L/C Issuer and
the Swing Line Lender.  In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
facsimile number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such
Lender.  Furthermore, each Public Lender agrees to cause at least one individual
at or on behalf of such Public Lender to at all times have selected the “Private
Side Information” or similar designation on the content declaration screen of
the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to any Borrower or their securities for purposes of
United States Federal or state securities laws.

 

104

 

 

(e)          Reliance by Administrative Agent, L/C Issuer and Lenders.  The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic or electronic Loan Notices,
Letter of Credit Applications and Swing Line Loan Notices) purportedly given by
or on behalf of any Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Borrowers shall indemnify
the Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of any
Borrower.  All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.

 

10.03       No Waiver; Cumulative Remedies; Enforcement.  No failure by any
Lender, the L/C Issuer or the Administrative Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
or under any other Loan Document shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.  The rights, remedies, powers and
privileges herein provided, and provided under each other Loan Document, are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

 

105

 

 

10.04      Expenses; Indemnity; Damage Waiver.  

 

(a)          Costs and Expenses.  The Borrowers shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the L/C Issuer), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

(b)          Indemnification by the Borrowers.  The Company and each Designated
Borrower shall indemnify the Administrative Agent (and any sub-agent thereof),
each Lender and the L/C Issuer, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any Person (including any Borrower or any other Loan Party) other
than such Indemnitee and its Related Parties arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by any Borrower or any of their respective
Subsidiaries, or any Environmental Liability related in any way to any Borrower
or any of their respective Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by any Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if such Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.  Without limiting the provisions of Section 3.01(c),
this Section 10.04(b) shall not apply with respect to Taxes other than any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim.

 

106

 

 

(c)          Reimbursement by Lenders.  To the extent that the Borrowers for any
reason fails to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer, the Swing Line Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the L/C Issuer, the Swing Line Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender), such payment to be made severally among them based on such
Lenders’ Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided, further that,
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the L/C Issuer or the Swing Line
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), the L/C
Issuer or the Swing Line Lender in connection with such capacity.  The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).

 

(d)          Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, neither Holdings nor any Borrower shall assert, and
each of Holdings and the Borrowers hereby waive and acknowledge, that no other
Person shall have, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof.  No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

(e)          Payments.  All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.

 

107

 

 

(f)          Survival.  The agreements in this Section and the indemnity
provisions of Section 10.02(e) shall survive the resignation of the
Administrative Agent, the L/C Issuer and the Swing Line Lender, the replacement
of any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

 

10.05      Payments Set Aside.  To the extent that any payment by or on behalf
of any Borrower or Holdings is made to the Administrative Agent, the L/C Issuer
or any Lender, or the Administrative Agent, the L/C Issuer or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent, the L/C Issuer or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and (b)
each Lender and the L/C Issuer severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect.  The obligations of
the Lenders and the L/C Issuer under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.

 

10.06      Successors and Assigns.  

 

(a)          Successors and Assigns Generally.  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither Holdings
nor any Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuer and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)          Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:

 

108

 

  

(i)          Minimum Amounts.

 

(A)         in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and/or the Loans at the time
owing to it or contemporaneous assignments to related Approved Funds that equal
at least the amount specified in paragraph (b)(i)(B) of this Section in the
aggregate or in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund, no minimum amount need be assigned; and

 

(B)         in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $1,000.000, in the case of any
assignment in respect of the Term Loan Facility, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Company otherwise consents (each such consent not to be
unreasonably withheld or delayed).

 

(ii)         Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
the revolving credit facility provided hereunder and any separate revolving
credit or term loan facilities provided pursuant to the last paragraph of
Section 10.01 on a non-pro rata basis;

 

(iii)        Required Consents.  No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

 

(A)         the consent of the Borrowers (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrowers shall be deemed to have consented to any such assignment unless they
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof;

 

(B)         the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) any unfunded Term Commitment or any Revolving Credit Commitment if such
assignment is to a Person that is not a Lender with a Commitment in respect of
the applicable Facility, an Affiliate of such Lender or an Approved Fund with
respect to such Lender or (ii) any Term Loan to a Person that is not a Lender,
an Affiliate of a Lender or an Approved Fund; and

 

109

 

 

(C)         the consent of the L/C Issuer and the Swing Line Lender shall be
required for any assignment in respect of the Revolving Credit Facility.

 

(iv)        Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)         No Assignment to Certain Persons.  No such assignment shall be made
(A) to the Company or any of the Company’s Affiliates or Subsidiaries, (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural person.  

 

(vi)        Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Company and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the L/C Issuer or any Lender hereunder (and interest
accrued thereon) and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swing Line Loans
in accordance with its Applicable Percentage.  Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Upon request, the Borrowers (at their expense)
shall execute and deliver a Note to the assignee Lender.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

 

110

 

 

(c)          Register.  The Administrative Agent, acting solely for this purpose
as an agent of the Borrowers (and such agency being solely for tax purposes),
shall maintain at the Administrative Agent’s Office a copy of each Assignment
and Assumption delivered to it (or the equivalent thereof in electronic form)
and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts (and stated interest) of the Loans
and L/C Obligations owing to, each Lender pursuant to the terms hereof from time
to time (the “Register”).  The entries in the Register shall be conclusive
absent manifest error, and the Borrowers, the Administrative Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this
Agreement.  The Register shall be available for inspection by each of the
Borrowers and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

(d)          Participations.  Any Lender may at any time, without the consent
of, or notice to, any Borrower or the Administrative Agent, sell participations
to any Person (other than a natural Person, a Defaulting Lender or the Company
or any of the Company’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrowers,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participation.

 

111

 

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Each Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to subsection (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 10.13 as if it were an assignee under subsection
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.  Each Lender that sells a participation agrees, at the
Company's request and expense, to use reasonable efforts to cooperate with the
Company to effectuate the provisions of Section 3.06 with respect to any
Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrowers, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant's interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

(e)          Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

(f)          Resignation as L/C Issuer or Swing Line Lender after Assignment. 
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Credit Commitment and Revolving Credit
Loans pursuant to subsection (b) above, Bank of America may, (i) upon 30 days’
notice to the Company and the Lenders, resign as L/C Issuer and/or (ii) upon 30
days’ notice to the Company, resign as Swing Line Lender.  In the event of any
such resignation as L/C Issuer or Swing Line Lender, the Company shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swing Line
Lender hereunder; provided, however, that no failure by the Company to appoint
any such successor shall affect the resignation of Bank of America as L/C Issuer
or Swing Line Lender, as the case may be.  If Bank of America resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of the L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to Section
2.03(c)).  If Bank of America resigns as Swing Line Lender, it shall retain all
the rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swing Line Loans pursuant to Section
2.04(c).  Upon the appointment of a successor L/C Issuer and/or Swing Line
Lender, (x) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer or Swing Line
Lender, as the case may be, and (y) the successor L/C Issuer shall issue letters
of credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Bank of
America to effectively assume the obligations of Bank of America with respect to
such Letters of Credit.

 

112

 

 

10.07      Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement or any Eligible Assignee invited to
be a Lender pursuant to Section 2.15(c) or (ii) any actual or prospective party
(or its Related Parties) to any swap, derivative or other transaction under
which payments are to be made by reference to a Borrower and its obligations,
this Agreement or payments hereunder, (g) on a confidential basis to (i) any
rating agency in connection with rating the Company or its Subsidiaries or the
credit facilities provided hereunder or (ii) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
or other market identifiers with respect to the credit facilities provided
hereunder, (h) with the consent of the Company or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender,
the L/C Issuer or any of their respective Affiliates on a nonconfidential basis
from a source other than the Company.  For purposes of this Section,
“Information” means all information received from the Company or any Subsidiary
relating to the Company or any Subsidiary or any of their respective businesses,
other than any such information that is available to the Administrative Agent,
any Lender or the L/C Issuer on a nonconfidential basis prior to disclosure by
the Company or any Subsidiary.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
a Borrower or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.

 

113

 

 

10.08       Right of Setoff.   If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of any Borrower or Holdings against any and all of the obligations of such
Borrower or Holdings now or hereafter existing under this Agreement or any other
Loan Document to such Lender or the L/C Issuer or their respective Affiliates,
irrespective of whether or not such Lender, L/C Issuer or Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of such Borrower or Holdings may be contingent or unmatured or
are owed to a branch, office or Affiliate of such Lender or the L/C Issuer
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness; provided, that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.17 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the L/C Issuer and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Secured
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.  The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have.  Each Lender and the L/C Issuer agrees to notify
the Company and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.  

 

10.09       Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Company.  In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

10.10       Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent or the L/C Issuer, constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof.  Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties
hereto.  Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

114

 

 

10.11      Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

10.12      Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the L/C Issuer or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.

 

10.13      Replacement of Lenders.  If the Company is entitled to replace a
Lender pursuant to the provisions of Section 3.06, or if any Lender is a
Defaulting Lender or a Non-Consenting Lender, then the Company may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by, Section
10.06), all of its interests, rights (other than its existing rights to payments
pursuant to Sections 3.01 and 3.04) and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

 

(a)          the Company shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 10.06(b);

 

(b)          such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Company (in the case of all other amounts);

 

115

 

 

(c)          in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(d)          such assignment does not conflict with applicable Laws; and

 

(e)          in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

 

10.14      Governing Law; Jurisdiction; Etc.

 

(a)          GOVERNING LAW.  This Agreement and the other Loan Documents and any
claims, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of NEW yORK.

 

(b)          SUBMISSION TO JURISDICTION.  EACH BORROWER AND HOLDINGS IRREVOCABLY
AND UNCONDITIONALLY agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against the Administrative Agent, any Lender,
the l/c Issuer, or any Related Party of the foregoing in any way relating to
this Agreement or any other Loan Document or the transactions relating hereto or
thereto, in any forum other than THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST HOLDINGS, ANY BORROWER OR THEIR RESPECTIVE PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

 

116

 

 

(c)          WAIVER OF VENUE.  EACH BORROWER AND HOLDINGS IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)          SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

10.15      Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

117

 

  

10.16       No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Borrowers and Holdings acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (a) (i) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Arranger, and the Lenders are arm’s-length commercial transactions between
such Borrower, Holdings and their respective Affiliates, on the one hand, and
the Administrative Agent, the Arranger and the Lenders, on the other hand, (ii)
each of the Borrowers and Holdings has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (iii)
each Borrower and Holdings is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (b) (i) the Administrative Agent, the Arranger
and each Lender is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the any Borrower,
Holdings or any of their respective Affiliates, or any other Person and (ii)
neither the Administrative Agent, the Arranger nor any Lender has any obligation
to any Borrower, Holdings or any of their respective Affiliates with respect to
the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (c) the Administrative Agent,
the Arranger and the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of
such Borrower, Holdings and their respective Affiliates, and neither the
Administrative Agent, the Arranger nor any Lender has any obligation to disclose
any of such interests to any Borrower, Holdings or any of their respective
Affiliates.  To the fullest extent permitted by law, each of the Borrowers and
Holdings hereby waives and releases any claims that it may have against the
Administrative Agent, the Arranger or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

10.17       Electronic Execution of Assignments and Certain Other
Documents.  The words “execute,” “execution,” “signed,” “signature,” and words
of like import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

10.18       USA PATRIOT Act.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies Holdings and the Borrowers that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify such Loan Party in
accordance with the Act.  Holdings and each Borrower shall, promptly following a
request by the Administrative Agent or any Lender, provide all documentation and
other information that the Administrative Agent or such Lender requests in order
to comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

 

[Remainder of page intentionally left blank; signature pages follow.]

 

118

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

  THE TILE SHOP, LLC         By: /s/ Timothy C. Clayton   Name:    Timothy C.
Clayton   Title: CFO & Senior Vice President

 

The Tile Shop, LLC

Credit Agreement

Signature Page

 

S-1

 

 

  TILE SHOP HOLDINGS, INC.         By: /s/ Timothy C. Clayton   Name:    Timothy
C. Clayton   Title: CFO & Senior Vice President

 

The Tile Shop, LLC

Credit Agreement

Signature Page

 

S-2

 

 

  bank of america, n.a., as   Administrative Agent         By: /s/ Charlene
Wright - Jones                           Name:    Charlene Wright - Jones  
Title: Vice President

 

The Tile Shop, LLC

Credit Agreement

Signature Page

 

S-3

 

 

  bank of america, n.a., as a Lender, L/C Issuer and Swing Line Lender        
By: /s/ A. Quinn Richardson   Name:    A. Quinn Richardson   Title: Senior Vice
President

 

The Tile Shop, LLC

Credit Agreement

Signature Page

 

S-4

 

 

  THE HUNTINGTON NATIONAL bank, as a Lender         By: /s/ Marc D. Adams  
Name:    Marc D. Adams   Title: Vice President

 

The Tile Shop, LLC

Credit Agreement

Signature Page

 



S-5

